



Exhibit 10.2












































PANSEND LIFE SCIENCES, LLC

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
DATED AS OF SEPTEMBER 20, 2017






#4836-2827-9883
4278304-7



--------------------------------------------------------------------------------






Table of Contents
ARTICLE I Definitions
1
 
Section 1.1
Definitions
1
 
Section 1.2
Terms Generally; Construction
12
 
 
 
 
ARTICLE II General Provisions
13
 
Section 2.1
Formation
13
 
Section 2.2
Name
13
 
Section 2.3
Term
13
 
Section 2.4
Purpose; Powers
13
 
Section 2.5
Place of Business; Registered Office and Registered Agent
13
 
 
 
 
ARTICLE III Members
14
 
Section 3.1
Name and Address
14
 
Section 3.2
Limitation of Liability
14
 
Section 3.3
Liability of a Member to the Company
14
 
Section 3.4
Action by Members Without a Meeting
14
 
Section 3.5
Certain Duties and Obligations of the Members
14
 
Section 3.6
Confidentiality
16
 
 
 
 
ARTICLE IV Management and Operation of the Company
16
 
Section 4.1
Appointment, Resignation and Removal of the Manager
16
 
Section 4.2
General Responsibilities of the Manager
17
 
Section 4.3
Budget
17
 
Section 4.4
Additional Specified Rights of the Members
17
 
Section 4.5
Officers and Authorized Persons
17
 
 
 
 
ARTICLE V Profit Units and Capital Contributions
18
 
Section 5.1
Profit Units of the Company
18
 
Section 5.2
Capital Contributions
20
 
Section 5.3
Priority and Return of Capital
20
 
Section 5.4
Withdrawal or Reduction of Capital Contributions
20
 
Section 5.5
Capital Accounts
20
 
Section 5.6
Transfers
21
 
Section 5.7
Deficit Capital Account
21
 
Section 5.8
Modifications
21
 
 
 
 
ARTICLE VI Allocations; Distributions
21
 
Section 6.1
Allocations of Profits and Losses
21
 
Section 6.2
Required Special Allocations
21
 
Section 6.3
Tax Allocations; Code Section 704(c)
22
 
Section 6.4
Distributions
23
 
Section 6.5
Other Distribution Rules
24
 
Section 6.6
Tax Distributions
24
 
Section 6.7
Collection Account
25



i



--------------------------------------------------------------------------------





 
Section 6.8
Offset
26
 
Section 6.9
Interest on and Return of Capital Contributions
26
 
 
 
 
ARTICLE VII Taxes; Books and Records; Information
26
 
Section 7.1
Tax Filings, Elections and Cooperation
26
 
Section 7.2
Partnership Representative
28
 
Section 7.3
Tax Matters Partner for Transition Years
29
 
Section 7.4
Survival
30
 
Section 7.5
General Accounting Matters
30
 
Section 7.6
Information
31
 
Section 7.7
Compliance
32
 
Section 7.8
Bank Accounts
32
 
Section 7.9
Accounting Period
32
 
 
 
 
ARTICLE VIII Dissolution
32
 
Section 8.1
Dissolution
32
 
Section 8.2
Winding-up
32
 
Section 8.3
Final Distribution
33
 
Section 8.4
Termination
33
 
Section 8.5
Claims of the Members
33
 
 
 
 
ARTICLE IX Transfer of Members’ Interests
33
 
Section 9.1
Restrictions on Transfer of Company Interests
33
 
Section 9.2
Other Transfer Provisions
34
 
Section 9.3
Drag-Along Rights
35
 
 
 
 
ARTICLE X Miscellaneous
35
 
Section 10.1
Representations and Covenants by the Members
35
 
Section 10.2
Arbitration
36
 
Section 10.3
Equitable Relief
37
 
Section 10.4
Governing Law
37
 
Section 10.5
Successors and Assigns
37
 
Section 10.6
Notices
37
 
Section 10.7
Counterparts
38
 
Section 10.8
Entire Agreement
38
 
Section 10.9
Amendments
38
 
Section 10.10
Waivers
38
 
Section 10.11
Severability
38
 
Section 10.12
No Partition
38
 
Section 10.13
Exhibits and Schedules
38
 
Section 10.14
Further Action
38
 
Section 10.15
Cumulative Remedies; Prevailing Party
38
 
Section 10.16
Rules of Construction
39
 
Section 10.17
No Third Party Beneficiaries
39
 
Section 10.18
Time of the Essence
39





ii



--------------------------------------------------------------------------------











SCHEDULES
Annex A    Individual Members
Schedule 3.1    Members; Capital Contributions; Profit Units
Schedule 4.5(c)    Initial Officers




iii



--------------------------------------------------------------------------------






THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as
amended, supplemented, restated or otherwise modified from time to time, this
“Agreement”) OF PANSEND LIFE SCIENCES, LLC (the “Company”), dated as of
September 20, 2017, by and among HC2 Holdings 2, Inc., a Delaware corporation
(“HC2”) and the individuals listed on Annex A hereto (together with HC2, each a
“Member” and, collectively, the “Members”).
Preliminary Statement
WHEREAS, the Company was formed as a Delaware limited liability company pursuant
to the filing of a Certificate of Formation in the office of the Secretary of
State of the State of Delaware on February 14, 2014 (the “Certificate”);
WHEREAS, the Members entered into an Amended and Restated Limited Liability
Company Agreement of the Company dated as of February 25, 2014 (the “Prior
Agreement”);
WHEREAS, prior to September 2016, the Members discovered that the Prior
Agreement contained certain scrivener’s errors as to material terms;
WHEREAS on or about September 2016, the Members, having discovered such
scrivener’s errors, agreed that the Prior Agreement was thereafter deemed
amended to correct such errors; and
WHEREAS, the Members desire to memorialize such amendments as well as to amend
and restate the Prior Agreement to further modify and refine the rights and
obligations of the Members.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members, intending to be legally bound,
hereby agree that the Prior Agreement is hereby amended and restated in its
entirety as follows:
Agreement
ART3ICLE I
Definitions
Section 1.1    Definitions. The following terms shall have the following
meanings for purposes of this Agreement:
“AAA” has the meaning given in Section 10.2(b).
“Acceleration Event” means, with respect to DP or CEP, the termination of his or
her employment with the Employer by such Person at any time for Good Reason, the
termination of his or her employment by the Employer at any time Without Cause
or the termination of his or her employment with the Employer at any time as a
result of death or Disability.
“Acceptance Notice” has the meaning given in Section 9.4(a).





--------------------------------------------------------------------------------





“Affiliate” means, with respect to any Person, (i) any other person who
Controls, is Controlled by or is under common Control with such person, (ii) any
director, officer, partner or employee of such Person or any Person specified in
clause (i) above, or (iii) any immediate family member of any Person specified
in clause (i), (ii) or (iii) above. Notwithstanding the foregoing, (i) neither
the Company nor any Subsidiary shall be deemed to be an Affiliate of any Member
for any purposes of this Agreement; and (ii) Harbinger Group Inc. and its
Affiliates shall be considered Affiliates of HC2 and its Affiliates and vice
versa. For purposes of this definition, an “immediate family member” of any
individual means (a) such individual’s spouse; (b) such individual’s children
and other lineal descendants (in each of the foregoing cases, whether by birth
or adoption); (c) any trust for the benefit of any of the foregoing individuals;
and (d) any entity 100% of which is beneficially owned by any one or more of the
foregoing individuals (e.g., a so-called “family limited partnership”).
“Agreement” has the meaning given in the preamble.
“Authorized Person” has the meaning given in Section 4.5(a).
“Available Cash” means the sum of (a) any cash receipts or other proceeds of the
Company during such period from all sources other than Capital Contributions and
(b) any reduction in Reserves previously established from such receipts; less
any additions to Reserves from such receipts.
“Book Basis” means, with respect to any asset of the Company, the asset’s
adjusted basis for federal income tax purposes, except as follows:
(i)    The initial Book Basis of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset.
(ii)    The Book Basis of the Company Assets shall be adjusted to equal their
respective gross fair market values if the Manager reasonably determines to
restate Capital Accounts in accordance with the Regulations.
(iii)    The Book Basis of any item of Company Assets distributed to any Member
shall be adjusted to equal the gross fair market value of such asset on the date
of distribution as reasonably determined by the Manager.
(iv)    The Book Basis of Company Assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraphs (vi) of the
definitions of “Net Profits” and “Net Losses” herein; provided, however, that
Book Basis shall not be adjusted pursuant to this subparagraph (iv) to the
extent that an adjustment pursuant to subparagraph (ii) is made by the Manager
or is required in connection with a transaction that would otherwise result in
an adjustment pursuant to this subparagraph (iv).


2



--------------------------------------------------------------------------------





If the Book Basis of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii) or (iv), such Book Basis shall thereafter be adjusted by
the Depreciation taken into account with respect to such asset for purposes of
computing Net Profits and Net Losses.
“Budget” has the meaning given in Section 4.3.
“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are closed for commercial banking
business.
“Capital Account” means, when used with respect to any Member, the capital
account maintained for such Member in accordance with Section 5.5 hereof, as
such capital account may be increased or decreased from time to time pursuant to
the provisions of Section 5.5.
“Capital Contributions” means the amount of money and/or the agreed upon fair
market value of property contributed to the Company by a Member or its
predecessor in interest on the date of contribution and shall include the
contributions of such Member made pursuant to Section 5.1.
“Cause” means, with respect to DP or CEP, the meaning ascribed to such term in
his or her employment agreement with the Employer.
“Cause Event” means, with respect to DP or CEP, the termination of his or her
employment by the Employer at any time as a result of a termination for Cause.
“CEP” means Cherine Eldumiati Plumaker.
“Certificate” has the meaning given in the preliminary statement.
“Change of Control” means, with respect to any Person (the “Subject Person”),
any transaction or series of related transactions as a result of which any other
Person or group, directly or indirectly, becomes the “beneficial owner” (as such
term is defined in Section 13d-3 of the Exchange Act) of more than 50% of the
total voting power of such Subject Person.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.
“Collection Account” has the meaning given in Section 6.7.
“Company” has the meaning given in the caption to this Agreement.
“Company Assets” means any and all real property, personal property and other
assets directly or indirectly owned by the Company or any Subsidiary.
“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
in Regulation § 1.704-2(b)(2) and Regulation § 1.704-2(d).


3



--------------------------------------------------------------------------------





“Company Nonrecourse Debt” has the meaning given the term “nonrecourse
liability” in Regulation § 1.752-1(a)(2).
“Company Nonrecourse Deductions” has the meaning given the term “nonrecourse
deductions” in Regulation § 1.704-2(b)(1) and Regulation § 1.704-2(b)(2). The
amount of Company Nonrecourse Deductions for a Fiscal Year is determined in
accordance with Regulation § 1.704-2(c).
“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies of the Person in question
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such taxable year, except that if the Book Basis of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year, Depreciation shall be an amount which bears the same ratio to such
beginning Book Basis as the federal income tax depreciation, amortization, or
other cost recovery deduction for such taxable year bears to such beginning
adjusted tax basis; provided, however, that if the adjusted basis for federal
income tax purposes of an asset at the beginning of such taxable year is zero,
Depreciation shall be determined with reference to such beginning Book Basis
using any reasonable method selected by the Manager.
“Disability” means, with respect to DP or CEP, the meaning ascribed to such term
in his or her employment agreement with the Employer.
“Distribution” means any cash or other assets distributed to a Member, in such
person’s capacity as a Member, by the Company.
“Distribution Event” means any monetization, recapitalization, distribution,
redemption, repurchase, dividend or other action with respect to a Portfolio
Company resulting in the receipt of proceeds by the Company, including but not
limited to any royalty or milestone payments.
“DP” means David Present.
“Drag-Along Sale” means (i) any sale of a majority of all interests to any
Person (or group of Persons) who is not an Affiliate of HC2, (ii) any merger,
consolidation or other combination of the Company with any Person (or group of
Persons) who is not an Affiliate of HC2, if the Members, as determined
immediately prior to the relevant transaction, would own less than fifty percent
(50%) (as measured immediately after the consummation of the relevant
transaction in terms of either voting power or fair market value) of the equity
interests of the surviving Person; or (iii) any sale or exchange of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, to any Person (or group of Persons) who is not an Affiliate of HC2.


4



--------------------------------------------------------------------------------





“Employer” means the Company or any Affiliate of the Company that employs DP or
CEP in respect of services provided for the benefit of the Company.
“Employment Agreement” has the meaning given in Section 4.5(c).
“Equity Value” has the meaning given in Section 9.4(c).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Expense Account” means, as determined with respect to HC2, as of the date
hereof, an amount equal to $5,787,619.10. From and after the date hereof, the
Expense Account shall be increased by Expense Account Contributions, and shall
be reduced by the aggregate Distributions under Section 6.4(b)(iii)(A).
“Expense Account Contribution” means a Capital Contribution, including any
amounts deemed to be Capital Contributions pursuant to Section 5.2(b), that is
not an Investment Contribution.
“Expense Account Preferred Return” means, as determined with respect to HC2’s
Expense Account and any Expense Account Contributions made by HC2 from and after
the date hereof, an amount, if any (but not less than zero), that, when combined
with all prior distributions made to HC2 pursuant to Section 6.4(b)(iii)(B),
yields a cumulative return of seven percent (7%) per annum compounded quarterly
on HC2’s unreturned Expense Account and unpaid Expense Account Preferred Return.
“Fair Market Value” means an amount equal to the fair market value of a Member’s
Interest with respect to a purchase under Section 5.1(b)(iii), determined as
follows:
(i)    The Manager shall propose in writing a fair market value of the Member’s
Interest, (A) based on the total value of the Company that would be obtained
from a sale between a willing seller and a willing unaffiliated third party
purchaser in an arms’ length transaction, (B) using standard valuation
techniques and (C) without regard to any illiquidity or minority interest
discount (collectively, the “Fair Market Value Determination Principles”).
(ii)    The Member holding such Interest shall be entitled to dispute the
Manager’s determination of the fair market value of such Member’s Interest by
giving written notice to the Company within five (5) Business Days of receipt of
the Manager’s proposal described in clause (i) above. If such Member agrees in
writing with the Manager’s determination of the fair market value of such
Member’s Interest or does not provide timely written notice of a dispute, such
value shall be final, binding and non-appealable.
(iii)    In the event of a dispute, the Manager and such Member disputing the
Manager’s proposed valuation shall meet promptly to discuss any concerns and to
negotiate in good faith with the objective of reaching an amicable resolution of
such disagreement. If the Manager and such Member are unable to reach an
amicable resolution of their disagreement within thirty (30) Business Days of
the Member’s receipt


5



--------------------------------------------------------------------------------





of the Manager’s proposal described in clause (i) above (the “FMV Resolution
Period”), the Manager and the Member shall mutually select an independent
appraisal firm of nationally recognized reputation; provided, however, that if
the Manager and the Member fail or are unable to agree upon a mutually
acceptable independent appraisal firm within fifteen (15) Business Days
following the FMV Resolution Period, the Manager and the Member shall each, at
its own cost and expense, promptly retain an independent appraisal firm of
nationally recognized reputation, which two firms shall, in turn, select a third
independent appraisal firm of nationally recognized reputation (any firm
selected pursuant to this clause (iii), the “FMV Appraiser”). The FMV Appraiser
shall be retained by the Company at its own cost and expense; provided, however,
in the event that the fair market value of the Member’s Interest as determined
by the FMV Appraiser represents less than a ten percent (10%) increase above the
fair market value as proposed by the Manager pursuant to clause (i) above, the
Member shall pay or reimburse the Company for the full cost and expense of the
FMV Appraiser.
(iv)    The FMV Appraiser shall be required to use its reasonable best efforts
to complete its valuation work within ninety (90) Business Days of being
retained. The FMV Appraiser shall determine the fair market value of the
Member’s Interest using the Fair Market Value Determination Principles and the
FMV Appraiser’s determination shall be final, binding and non-appealable absent
manifest error.
“Fiscal Year” means, unless determined otherwise by the Manager, the twelve
month period ending on December 31 of each year, except that the first Fiscal
Year shall begin on the date of formation of the Company and shall end on
December 31, 2014.
“Full Year Fund” means an amount of cash reasonably required by the Company to
fund all Company salaries and other overhead costs for a one-year period, based
on the Budget for such one-year period.
“Good Reason” means, with respect to DP or CEP, the meaning ascribed to such
term in his or her employment agreement with the Employer.
“Governmental Entity” means any court, tribunal, department, body, board,
bureau, administrative agency or commission or other governmental authority or
instrumentality, whether federal, state, local or foreign, including any stock
exchange or other regulatory authority.
“HC2” has the meaning given in the caption to this Agreement.
“HC2 Sale” means a Transfer by HC2 of its entire Interest, provided, however,
that any Change of Control of HC2 shall not constitute a Transfer (or “HC2
Sale”) for purposes hereof.
“HC2 Transfer” has the meaning given in Section 9.4(a).
“In-Kind Value” means an amount equal to fair market value of an in-kind
interest, determined as follows:


6



--------------------------------------------------------------------------------





(i)    The Manager shall propose in writing a fair market value of the in-kind
interest, (A) based on the total value of the Company that would be obtained
from a sale between a willing seller and a willing unaffiliated third party
purchaser in an arms’ length transaction, (B) using standard valuation
techniques and (C) without regard to any illiquidity or minority interest
discount (collectively, the “In-Kind Value Determination Principles”).
(ii)    The In-Kind Value Recipient shall be entitled to dispute the Manager’s
determination of the fair market value of the in-kind interest by giving written
notice to the Company within five (5) Business Days of receipt of the Manager’s
proposal described in clause (i) above. If the In-Kind Value Recipient agrees in
writing with the Manager’s determination of the fair market value of the in-kind
interest or does not provide timely written notice of a dispute, such value
shall be final, binding and non-appealable.
(iii)    In the event of a dispute, the Manager and the In-Kind Value Recipient
disputing the Manager’s proposed valuation shall meet promptly to discuss any
concerns and to negotiate in good faith with the objective of reaching an
amicable resolution of such disagreement. If the Manager and the In-Kind Value
Recipient are unable to reach an amicable resolution of their disagreement
within thirty (30) Business Days of the In-Kind Value Recipient’s receipt of the
Manager’s proposal described in clause (i) above (the “Resolution Period”), the
Manager and the In-Kind Value Recipient shall mutually select an independent
appraisal firm of nationally recognized reputation; provided, however, that if
the Manager and the In-Kind Value Recipient fail or are unable to agree upon a
mutually acceptable independent appraisal firm within fifteen (15) Business Days
following the Resolution Period, the Manager and the In-Kind Value Recipient
shall each, at its own cost and expense, promptly retain an independent
appraisal firm of nationally recognized reputation, which two firms shall, in
turn, select a third independent appraisal firm of nationally recognized
reputation (any firm selected pursuant to this clause (iii), the “Appraiser”).
The Appraiser shall be retained by the Company at its own cost and expense;
provided, however, in the event that the fair market value of the in-kind
interest as determined by the Appraiser represents less than a ten percent (10%)
increase above the fair market value as proposed by the Manager pursuant to
clause (i) above, the In-Kind Value Recipient shall pay or reimburse the Company
for the full cost and expense of the Appraiser.
(iv)    The Appraiser shall be required to use its reasonable best efforts to
complete its valuation work within ninety (90) Business Days of being retained.
The Appraiser shall determine the fair market value of the in-kind interest
using the In-Kind Value Determination Principles and the Appraiser’s
determination shall be final, binding and non-appealable absent manifest error.
“In-Kind Value Recipient” means the recipient of an in-kind distribution
pursuant to Section 6.5.
“Interest” means the interest of a Member in the Company, including the right of
such Member in the capital, profits and losses of, and Distributions from, the
Company,


7



--------------------------------------------------------------------------------





and the right of such Member to any and all benefits to which such Member may be
entitled under this Agreement.
“Investment Account” means, as determined with respect to a Member that made
Investment Contributions with respect to a Portfolio Company, an amount equal to
the excess of (i) such Member’s Investment Contributions in respect of such
Portfolio Company, over (ii) the sum of all Distributions made to such Member
pursuant to Section 6.4(b)(i) and (iv) with respect to such Portfolio Company.
“Investment Contribution” means, as determined with respect to a Portfolio
Company, any Capital Contribution, the proceeds of which were used to fund an
investment in such Portfolio Company and any expenses incurred directly in
connection with such investment or related Distribution Event.
“Liquidation Value” means, with respect to any Profit Units, the amount
determined by either (x) the mutual agreement of HC2 and the holders of more
than 50% of the Profit Units being appraised, or (y) the Manager, that the
holder of such Profit Units would have been entitled to receive if, as of the
date such Liquidation Value is to be calculated: (i) the Company sold each of
the tangible Company Assets for its fair market value and immediately
liquidated, (ii) the Company’s debts and liabilities were satisfied and (iii)
the remaining proceeds of the liquidation were distributed in accordance with
this Agreement. Notwithstanding the foregoing, in the event of a determination
of Liquidation Value hereunder upon a Resignation Event or upon a Cause Event,
the Liquidation Value determined hereunder shall take into account any minority
or non-liquidity discounts (which discounts shall not result in a reduction in
value of more than 20%) applicable to the Profit Units.
“Liquidator” means (i) the Manager or (ii) such other Person who is appointed by
the Manager in accordance with applicable law to take all actions related to the
winding up of the Company’s business and the distribution of the Company’s
assets.
“LLC Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§ 18101,
et seq., as it may be amended from time to time, and any successor to such
statute.
“Loss Event” means, as to any Portfolio Company, (i) such Portfolio Company
becoming subject to a voluntary petition in bankruptcy or any voluntary
proceeding relating to insolvency, receivership, liquidation, or composition for
the benefit of creditors, (ii) such Portfolio Company becoming subject to an
involuntary petition regarding the foregoing that is not dismissed within 60
days after filing, (iii) such Portfolio Company has depleted all of its cash and
current assets and has determined not to, or has no reasonable prospects to,
raise capital now or in the future, (iv) such Portfolio Company undergoes a
Change of Control involving a monetization of the Company’s entire investment in
the Company (and in any successor entity) for 100% cash consideration received
directly by the Company in an amount that is less than the Company’s unrecovered
direct cash investment in such Portfolio Company or (v) a reasonable
determination by the Manager that the fair market value of such Portfolio
Company is less than 50% of the Investment Account with respect to such
Portfolio Company, the procedure for which determination shall be as follows:


8



--------------------------------------------------------------------------------





(A)
The Manager shall provide written notice to the Members stating (1) the Manager
has determined that a Loss Event has occurred because the fair market value of a
Portfolio Company is less than 50% of the Investment Account with respect to
such Portfolio Company, and (2) the Manager’s determination of the fair market
value of such Portfolio Company.

(B)
Any Member shall be entitled to dispute the Manager’s determination of the fair
market value of the Portfolio Company by giving written notice to the Company
within five (5) Business Days after receipt of the Manager’s notice described in
clause (A) above. If the Members agree in writing with the Manager’s
determination of the fair market value of the Portfolio Company or no Member
provides timely written notice of a dispute, such value shall be final, binding
and non-appealable.

(C)
In the event of a dispute, the Manager and any Member(s) disputing the Manager’s
determination shall meet promptly to discuss any concerns and to negotiate in
good faith with the objective of reaching an amicable resolution of such
disagreement. If the Manager and such Member(s) are unable to reach an amicable
resolution of their disagreement within thirty (30) Business Days of the
Manager’s determination described in clause (A) above (the “Loss Event
Resolution Period”), the Company and such Member(s) shall mutually select an
independent appraisal firm of nationally recognized reputation at the Company’s
sole expense; provided, however, that if the Manager and such Member(s) fail or
are unable to agree upon a mutually acceptable independent appraisal firm within
fifteen (15) Business Days following the Loss Event Resolution Period, the
Manager and the Member(s) shall each, at its own cost and expense, promptly
retain an independent appraisal firm of nationally recognized reputation, which
two firms shall, in turn, select a third independent appraisal firm of
nationally recognized reputation (any firm selected pursuant to this clause (C),
the “Loss Event Appraiser”). The Loss Event Appraiser shall be retained by the
Company at its own cost and expense; provided, however, in the event that the
fair market value of the Portfolio Company as determined by the Loss Event
Appraiser represents less than a ten percent (10%) increase above the fair
market value of such Portfolio Company as set forth in the written notice of the
Manager pursuant to clause (A) above, the Member(s) shall bear the full cost and
expense of the Loss Event Appraiser.

(D)
The Loss Event Appraiser shall be required to use its reasonable best efforts to
complete its valuation work to determine the fair market value of the Portfolio
Company within ninety (90) Business Days of being retained.

(E)
The Company and the Members agree that the fair market value of the Portfolio
Company shall be the value of the Portfolio Company as determined by the Loss
Event Appraiser and agree that such value shall be final, binding and
non-appealable, absent manifest error (it being understood that, if the value,
as so determined, exceeds 50% of the Investment Account for the



9



--------------------------------------------------------------------------------





applicable Portfolio Company, no Loss Event shall be deemed to have occurred).
“Major Action” means any decision, contract, agreements, or other material
activity on the part of the Company (i) for the issuance of additional
Interests, or rights to acquire additional Interests, to existing Members or new
Members (including, but not limited to, any warrants, options, convertible debt
or other instruments); (ii) that would have a material and adverse effect, and a
materially disproportionate effect, on the rights or remedies of any Member; or
(iii) the creation of any new Portfolio Company (including the contribution of a
Portfolio Company by any Member to the Company).
“Manager” has the meaning given in Section 4.1(a).
“Maximum Pro Rata Portion” has the meaning given in Section 9.4(c).
“Member” has the meaning given in the caption to this Agreement.
“Member Nonrecourse Debt” means a nonrecourse debt of the Company within the
meaning of Section 1.704-2(b)(4) of the Regulations.
“Member Nonrecourse Deductions” means the items of loss, deduction, and
expenditure attributable to Member Nonrecourse Debt within the meaning of
Section 1.704-2(i)(2) of the Regulations.
“Member Nonrecourse Debt Minimum Gain” has the meaning given the term “partner
nonrecourse debt minimum gain” in Regulation § 1.704-2(i)(2).
“Member Supermajority Approval” means the prior written consent of HC2 and the
holders on the date hereof of a majority of the Profit Units that are not held
by HC2.
“Members’ Estimated Tax Liability” has the meaning given in Section 6.6(a).
“Net Losses” means, for each Fiscal Year or other period, an amount equal to the
excess of (a) the Company’s items of loss and deduction for such year or other
period over (b) the Company’s items of income and gain for such year or other
period, determined in accordance with Section 703(a) of the Code (including all
items of income, gain, loss and deduction required to be stated separately under
Section 703(a)(1) of the Code), with the following adjustments:
(i)    Any income of the Company that is exempt from federal income tax, and not
otherwise taken into account in computing Net Losses, will be considered an item
of income.
(ii)    Gain or loss resulting from any disposition of any Company Asset with
respect to which gain or loss is recognized for federal income tax purposes will
be


10



--------------------------------------------------------------------------------





computed by reference to the Book Basis of such asset, notwithstanding that the
adjusted tax basis of such asset may differ from its Book Basis.
(iii)    Any increase or decrease to Capital Accounts as a result of any
adjustment to the Book Basis of Company Assets pursuant to Regulations Section
1.704 1(b)(2)(iv)(f) shall constitute an item of income or loss, respectively.
(iv)    Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) expenditures under Regulations Section
1.704 1(b)(2)(iv)(i), and not otherwise taken into account in computing Net
Losses, will be considered an item of deduction.
(v)    In lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing taxable income or loss, there will be taken into
account the Depreciation for the taxable year or other period as determined
hereunder.
(vi)    To the extent an adjustment to the adjusted tax basis of any of the
Company Assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member’s Interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Losses.
(vii)    Notwithstanding any other provision set forth in subparagraphs (i)
through (vi) above, any items of income, gain, loss or deduction which are
specially allocated pursuant to Section 6.2 shall not be taken into account in
computing Net Losses.
For the avoidance of doubt, the amounts of items of Company income, gain, loss
or deduction available to be specially allocated pursuant to Section 6.2 shall
be determined by applying rules comparable to those set forth in subparagraphs
(i)-(vi) above.
“Net Profits” means, for each Fiscal Year or other period, an amount equal to
the excess of (a) the Company’s items of income and gain for such year or other
period over (b) the Company’s items of deduction and loss for such year or other
period, determined in accordance with Section 703(a) of the Code (including all
items of income, gain, loss and deduction required to be stated separately under
Section 703(a)(1) of the Code), with the following adjustments:
(i)    Any income of the Company that is exempt from federal income tax, and not
otherwise taken into account in computing Net Profits, will be considered an
item of income.
(ii)    Gain or loss resulting from any disposition of any Company Asset with
respect to which gain or loss is recognized for federal income tax purposes will
be


11



--------------------------------------------------------------------------------





computed by reference to the Book Basis of such asset, notwithstanding that the
adjusted tax basis of such asset may differ from its Book Basis.
(iii)    Any increase or decrease to Capital Accounts as a result of any
adjustment to the Book Basis of Company Assets pursuant to Regulations Section
1.704 1(b)(2)(iv)(f) shall constitute an item of income or loss, respectively.
(iv)    Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) expenditures under Regulations Section
1.704 1(b)(2)(iv)(i), and not otherwise taken into account in computing Net
Profits, will be considered an item of deduction.
(v)    In lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing taxable income or loss, there will be taken into
account the Depreciation for the taxable year or other period as determined
hereunder.
(vi)    To the extent an adjustment to the adjusted tax basis of any of the
Company Assets pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member’s Interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Profits.
(vii)    Notwithstanding any other provision of this Paragraph, any items of
income, gain, loss or deduction which are specially allocated pursuant to
Section 6.2 of this Agreement shall not be taken into account in computing Net
Profits.
The amounts of items of Company income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.2 of this Agreement shall be
determined by applying rules comparable to those set forth in subparagraphs
(i)-(vi) above.
“Non-Transition Year” means any Fiscal Year other than a Transition Year.
“Officer” has the meaning given in Section 4.5(c).
“Participating Member” has the meaning given in Section 9.4(a).
“Partnership Representative” has the meaning in Section 4.5(d).
“Permitted Transfer” shall mean, in each instance, (i) any direct or indirect
Transfer in or by HC2, or (ii) in the case of a Member that is a natural person,
any Transfer by a Member in connection with bona fide estate planning purposes.
“Person” or “person” means an individual, corporation, association, partnership,
limited liability company, trust, joint venture, business trust or
unincorporated organization or other entity or organization, or a Governmental
Entity.


12



--------------------------------------------------------------------------------





“Portfolio Company” means any company in which the Company makes an investment.
“Preferred Return” means, as determined with respect to a Member that made
Investment Contributions with respect to a Portfolio Company, an amount, if any
(but not less than zero), that, when combined with all prior distributions made
to such Member pursuant to Section 6.4(b)(ii), yields a cumulative return of (i)
with respect to unreturned Investment Contributions made prior to the date
hereof, eight percent (8%) per annum compounded quarterly on such Member’s
unreturned Investment Contributions and unpaid Preferred Return in respect of
such Portfolio Company, until immediately prior to the date hereof, and (ii)
from and after the date hereof, seven percent (7%) per annum compounded
quarterly on such Member’s unreturned Investment Contributions and unpaid
Preferred Return in respect of such Portfolio Company.
“Proceeding” means (i) any pending or completed administrative or judicial
action, audit, suit, hearing, claim, arbitration, mediation, review deposition
or other proceeding, whether civil or criminal and (ii) any appeal or other
administrative or judicial review of any item described in clause (i).
“Profit Percentage” means a fraction, expressed as a percentage, the numerator
of which is the number of Profit Units (whether vested or unvested) held by such
Member and the denominator of which is the total number of Profit Units
outstanding (whether vested or unvested).
“Profit Units” has the meaning given in Section 5.1.
“Proposed Transfer Notice” has the meaning given in Section 9.4(a).
“Purchase and Sale Agreement” has the meaning given in Section 9.4(a).
“Regulations” means the regulations promulgated under the Code.
“Required Accounting Standards” shall mean United States generally accepted
accounting principles, consistently applied.
“Reserves” means funds or other amounts set aside or otherwise allocated or
designated for any reasonable and valid need of the Company other than
investment and without duplication of the Full Year Fund, as reasonably
determined by the Manager from time to time in accordance with, and subject to,
the applicable provisions of this Agreement.
“Resignation Event” means, with respect to DP or CEP, the resignation of his or
her employment with the Employer other than for Good Reason.
“Scheduled Vesting Date” has the meaning given in Section 5.1(b).
“SEC” has the meaning given in Section 7.7(a).
“SOA” has the meaning given in Section 7.7(a).


13



--------------------------------------------------------------------------------





“State Tax” means any Tax other than U.S. federal income Tax.
“Subsidiary” means any entity directly or indirectly owned in whole or in part
by the Company.
“Tag-Along Interest” has the meaning given in Section 9.4(c).
“Tag-Along Right” has the meaning given in Section 9.4(a).
“Tag-Along Sale” has the meaning given in Section 9.4(a).
“Tag-Along Transferee” has the meaning given in Section 9.4(a).
“Tax” means any federal, state, county, local, franchise or foreign income,
payroll, employment, excise, environmental, customs, franchise, windfall
profits, withholding, social security (or similar), unemployment, real property,
personal property (tangible or intangible), sales, use, transfer, registration,
value added, gross receipts, net proceeds, turnover, license, ad valorem,
capital stock, disability, stamp, leasing, lease, excess profits, occupational
and interest equalization, fuel, severance, alternative or add-on minimum or
estimated tax, charge, fee, levy, duty or other assessment, and other
obligations of the same or of a similar nature to any of the foregoing due or
claimed to be due by or to any governmental or quasi-governmental authority,
including any interest, penalty or addition thereto, whether disputed or not.
“Tax Distribution” has the meaning given in Section 6.6(a).
“Tax Distribution Rate” has the meaning given in Section 6.6(a).
“Tax Proceeding” means any Proceeding to which the Company is a party if and
when such Proceeding involves to any significant extent any issue or other
matter (including, but not limited to, any adjustment to or other determination
of any nexus, permanent establishment or item of income, gain, expense or loss)
relating to (i) any U.S. federal, state or local income Tax, (ii) the Company’s
obligation to withhold or collect any Tax if any Manager, Member, or Officer
could be held personally liable for any failure to collect or withhold such Tax
and/or (iii) any other domestic or foreign Tax if there is possibility that, as
result of the Proceeding, any Member could either (A) become subject to Tax in a
jurisdiction where such Member was not otherwise subject to Tax during the time
period at issue or (B) through the issuance of a revised Schedule K-1 or other
similar mechanism, any adjustment or other determination resulting from such
Proceeding would flow through to and would be required to be taken into account
on any separate domestic or foreign Tax return of any Member.
“Transfer” has the meaning given in Section 9.1(a).
“Transferee” has the meaning given in Section 9.1(b).


14



--------------------------------------------------------------------------------





“Transferred Interest” has the meaning given in Section 9.4(a).
“Transition Year” means any Fiscal Year beginning on or before December 31,
2017.
“Underpayment Amount” means, as determined with respect to a Member, (a) any
“imputed underpayment” determined under Code Section 6225, (b) any similar or
corresponding amount determined under any similar or corresponding provision of
any State Tax, (c) any other similar or corresponding amount if and to the
extent such amount represents the payment or collection of any Tax that would
otherwise be paid or payable by such Member as a result of the pass-through (or
similar treatment) of any item of Net Profit or Net Loss to such Member, and (d)
any withholding, estimated or other Tax required by law to be withheld or paid
by the Company with respect to or on behalf of such Member.
“Without Cause” means, with respect to DP or CEP, the meaning ascribed to such
term in his or her employment agreement with the Employer.
Section 1.2    Terms Generally; Construction. The definitions in Section 1.1
shall apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. Unless otherwise expressly specified, the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation” unless such construction would lead to duplicate
language. The terms “hereunder” “herein” and words of similar import shall mean
this entire Agreement as a whole unless reference to a specific section of this
Agreement is made. All references in this Agreement to a section or article
shall mean a section or article of this Agreement, unless otherwise expressly
specified. Any reference herein to a particular provision of the rule, law or
regulation shall mean, such rule, law or regulation as amended and succeeded
from time to time. Where any provision in this Agreement refers to action to be
taken by any Person, or which such Person is prohibited from taking, such
provision will be applicable whether such action is taken directly or indirectly
by such Person. The parties acknowledge that this Agreement has been negotiated
by such parties and, accordingly, any principle of law that provides that any
ambiguity in a contract or agreement shall be construed against the party that
drafted such contract or agreement shall be disregarded and is expressly waived
by all of the parties hereto.
ARTICLE II
General Provisions
Section 2.1    Formation. One or more Persons has acted as the organizer or
organizers of the Company by preparing, executing and filing with the Delaware
Secretary of State the Certificate pursuant to the LLC Act, as such Certificate
may have been or may be amended from time to time. The name of the Company is
“Pansend Life Sciences, LLC”. The acts of such Persons are hereby authorized and
ratified. The Manager and each Authorized Person are hereby designated as
authorized persons, within the meaning of the LLC Act, to execute, deliver and
file any amendments and/or restatements thereof and any other certificates
necessary for the Company to qualify to do business in a jurisdiction in which
the Company may wish to conduct


15



--------------------------------------------------------------------------------





business. The execution by the Manager or any Authorized Person of any of the
foregoing certificates (and any amendments and/or restatements thereof) shall be
sufficient.
Section 2.2    Name. The Company shall conduct its activities under the name of
“Pansend Life Sciences, LLC”.
Section 2.3    Term. The Company’s existence shall be perpetual, unless sooner
dissolved, wound up or terminated in accordance with Article VIII of this
Agreement or the LLC Act.
Section 2.4    Purpose; Powers. (a) The purpose of the Company shall be to
conduct and engage in lawful business activities as defined from time to time by
the Manager and any other lawful business activities related or incidental
thereto and to exercise all powers enumerated in the LLC Act necessary to the
conduct, promotion or attainment of the purposes set forth herein and for the
protection and benefit of the Company.
(a)    The Company is authorized and empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to, or convenient for the
furtherance and accomplishment of its purposes and for the protection and
benefit of the Company, including all acts and things permitted under the LLC
Act and this Agreement.
Section 2.5    Place of Business; Registered Office and Registered Agent. The
Company shall maintain an office and principal place of business as determined
from time to time by the Manager, or such other place as the Manager shall
designate. The Manager shall give the Members reasonable prior notice of any
change of the Company’s principal place of business. The Company shall maintain
a registered office c/o Corporation Service Company, 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808, or such other office as is approved by
the Manager. The name and address of the registered agent of the Company for
service of process on the Company in the State of Delaware is Corporation
Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808,
or such other agent and place in the State of Delaware as the Manager may from
time to time determine.
ARTICLE III
Members
Section 3.1    Name and Address. The name, address, current Capital
Contributions and Profit Units of each of the Members as of the date of this
Agreement are set forth on Schedule 3.1 hereto. Such Schedule shall be amended
from time to time by the Manager to reflect the admission or withdrawal of a
Member or the Transfer of Interests in accordance with the terms of this
Agreement and other modifications to or changes in the information set forth
therein. The Manager shall promptly distribute such amendments in writing to
each of the Members.
Section 3.2    Limitation of Liability. Subject to Section 3.3, each Member’s
liability to the Company, to any other Member or to any other third party shall
be limited to the maximum extent permitted by law. A Member shall not be
personally liable for any indebtedness, liability or obligation of the Company,
except that such Member shall remain liable for the payment of its Capital
Contribution.


16



--------------------------------------------------------------------------------





Section 3.3    Liability of a Member to the Company. Except as otherwise
expressly authorized by any provision of this Agreement, no Member is an agent
of the Company solely by virtue of being a Member, and no Member has (or shall
hold itself out as having) authority to sign, act for or bind the Company solely
by virtue of being a Member, all of such powers being vested in the Manager and
Authorized Persons (as set forth herein). Any Member that executes any document
or instrument or otherwise takes any action to bind the Company in violation of
this Section 3.3 shall be solely responsible for, and shall indemnify, defend
and hold harmless the Company and each other Member against, any damage, loss,
liability, or expense, including reasonable attorneys’ fees, as and when
incurred, that the Company, or such other Member, as the case may be, may at any
time become subject to or liable for by reason of the actions specified above.
The provisions of this Section 3.3 shall survive the termination of this
Agreement.
Section 3.4    Action by Members Without a Meeting. Whenever the Members of the
Company are required or permitted to take any action by vote, such action may be
taken without a meeting, without prior notice and without a vote, if a consent
or consents in writing (including in electronic format), setting forth the
action so taken, shall be signed by the Members who hold voting interests having
not less than the minimum number of votes that would be necessary to authorize
or take such action at a meeting at which all of the Members entitled to vote
thereon were present and voted and shall be delivered to the administrative
office of the Company, or to an employee or agent of the Company.
Section 3.5    Certain Duties and Obligations of the Members. (a) The Members
shall take all action which may be reasonably necessary or appropriate (i) for
the formation and continuation of the Company as a limited liability company
under the laws of the State of Delaware, (ii) for the development, maintenance,
preservation and operation of the business of the Company in accordance with the
provisions of this Agreement and applicable laws and regulations, and (iii) to
form or qualify the Company to conduct the business in which the Company is
engaged under the laws of any other jurisdiction in which the Company does or
seeks to do business and to continue in effect such formation or qualification,
provided that no Member may form or qualify the Company in such jurisdiction
without the prior written consent of the Manager.
(a)    No Member shall take any action so as to cause the Company to be
classified for federal income tax purposes as an association taxable as a
corporation and not as a partnership.
(b)    The provisions of this Agreement, to the extent that they restrict or
reduce the duties and/or liabilities of a Member or the Manager otherwise
existing at law or in equity (including under the LLC Act), shall replace the
other duties and liabilities of such Member or Manager (as the case may be).
Notwithstanding anything to the contrary contained in this Agreement and to the
fullest extent permitted by the LLC Act, no Member or Manager, in his, her or
its capacity as such, shall have any fiduciary duties to any other Member or
other Person bound by this Agreement, and each Member hereby disclaims,
eliminates, and shall not be liable under any circumstances for, any actual or
claimed breach of any such duties of a Member, Manager or Authorized Person (or
an agent of any of the foregoing). To the extent any individual serving as a
Member, Manager or Authorized Person (or as an agent of any of the foregoing)
has


17



--------------------------------------------------------------------------------





any liabilities or duties at law or in equity for service in such capacities,
including fiduciary duties or any other standard of care, more expansive than
those set forth in this Section 3.5, such liabilities and duties are hereby
modified to the extent permitted under the LLC Act to those set forth in the
second sentence of this Section 3.5(c). Wherever in this Agreement a Person is
empowered to take or make a decision, direction, consent, vote, determination,
election, action or approval, whether in such Person’s capacity as a Member,
Manager or Authorized Person, such Person is entitled to consider, favor and
further such interests and factors as it desires, including its own interests
and the interests of its Affiliates, and has no duty or obligation to consider,
favor or further any other interest of the Company, any Subsidiary or any other
Member or Person. This Section 3.5(c) shall not eliminate the implied
contractual covenant of good faith and fair dealing. Officers of the Company, in
the performance of their duties as such, shall owe to the Company and the
Members duties of loyalty and due care of the type owed by officers of a
Delaware corporation to such corporation and its stockholders. To the fullest
extent permitted by law, including Section 18-1101(e) of the LLC Act, no Member,
Manager or Authorized Person shall be liable to the Company, any Member or any
other Person bound by this Agreement for breach of fiduciary duties unless such
Member, Manager or Authorized Person acted in bad faith or engaged in willful
misconduct.
(c)    To the fullest extent permitted by applicable law from time to time in
effect, the Company shall indemnify the Manager, each Officer (and each former
Officer), each Member (and each former Member), and their respective
representatives and agents (each, an “Indemnified Party”), hold each Indemnified
Party harmless, and make advances for documented out-of-pocket expenses
(including reasonable attorney’s fees and expenses) to such Indemnified Party
with respect to any and all losses, claims, demands, liabilities, costs,
damages, expenses (including, without limitation, reasonable attorneys’ fees and
expenses) and causes of action imposed on, incurred by, asserted or threatened
against or to which the Indemnified Party may otherwise become subject by reason
of or in connection with any act or omission of the Indemnified Party (or the
Indemnified Party’s agents or employees), including any negligent act or
omission, prior to, on or following the date hereof, for and on behalf of, or
otherwise in connection with, the Company that the Indemnified Party reasonably
believed was in furtherance of the interest of the Company, unless such act or
omission constitutes fraud, gross negligence or intentional misconduct;
provided, however, that the foregoing provisions shall not be construed to grant
an Indemnified Party a right to be indemnified by the Company for actions
brought by the Company for breach of, or otherwise to enforce the terms of, this
Agreement or any employment or other agreement between the Company and such
Person. The Indemnified Party shall, upon reasonable notice, furnish such
information and proper assistance to the Company (at reasonable times that do
not interfere with current employment and at the Company’s cost, as applicable)
as the Company may reasonably require in connection with any such litigation or
any litigation in which it or any of its subsidiaries or Affiliates is, or may
become, a party, while such Indemnified Party is a party to this Agreement or
relating to or arising out of a period during which such Indemnified Party had
been a party to this Agreement.
Section 3.6    Confidentiality. Unless otherwise determined by the Manager, each
Member other than the Manager agrees (“Specified Party”) that it will not,
whether during the period such person is a Member or after such party ceases to
be a Member, in any fashion, form, or manner, either directly or indirectly,
divulge, disclose, or communicate to any third party or makes use of, directly
or indirectly, any information (including, without limitation, information


18



--------------------------------------------------------------------------------





provided pursuant to Section 7.5 below), material or data of any kind, nature,
or description that relates to the business of the Company and/or HC2 or any of
their direct or indirect Affiliates that has not been disclosed by the Company
and/or HC2 or their direct or indirect Affiliates to the general public
(“Confidential Information”), except (i) if required or requested to be
disclosed by judicial, arbitral or governmental order or process or operation of
law, in which event the employee shall as soon as reasonably practicable, to the
extent legally permissible, notify the Company of the requirement of disclosure
and comply with any protective order or other limitation on disclosure obtained
by the Company; (ii) in performance of the Specified Party’s duties on behalf of
the Company; or (iii) to those authorized by the Company to know or required to
know in the course of their employment and/or carrying out their duties on
behalf of the Company. Confidential Information includes, solely by way of
illustration and not limitation, financial plans; data; forecasts; strategic
analyses; the names of borrowers, customers, clients and investors (prior,
existing or prospective) and information provided by or relating to such
borrowers, customers, clients and investors; financial and credit analyses;
trade secrets or the working of any process, technology, invention or methods
carried on or used by the Company and/or the HC2 or its direct or indirect
subsidiaries; the terms of loans or potential loans; personnel information; and
legal affairs.
ARTICLE IV
Management and Operation of the Company
Section 4.1    Appointment, Resignation and Removal of the Manager. (a)
Notwithstanding anything herein to the contrary and subject to the proviso at
the end of this sentence, the full right, power, authority and discretion to
conduct the business and affairs of the Company, and to do all things necessary
to carry on the business of the Company, shall be vested in a manager (who may,
but need not, be a Member; the “Manager”), acting alone and without the consent
of any Member; provided, however, that, notwithstanding the foregoing or
anything to the contrary contained in this Agreement, (i) the Officers shall
have, on a non-exclusive basis, responsibility and authority for the day-to-day
operations of the Company to the extent the Manager has delegated duties to the
Officers in accordance with Section 4.5, (ii) each of the Members shall have the
right to take any action that this Agreement expressly authorizes such Member to
take; and (iii) the Manager may not, (A) without obtaining the prior written
consent of DP and CEP, modify or amend this Agreement in any manner that would
have a material and adverse impact on DP or CEP, or (B) without obtaining prior
Member Supermajority Approval, take any Major Action.
(a)    HC2 is hereby appointed as the Manager, and may only be removed or
replaced as specifically provided in this Section 4.1(b). The Manager may be
removed only by HC2. The Manager may resign as Manager by giving not less than
30 days written notice to each Member, and such resignation shall take effect at
such time as is specified in such notice of resignation. Upon the removal or
resignation of the Manager, the successor Manager shall be selected by HC2. The
resignation or removal of the former Manager shall not affect such Manager’s
rights as a Member, if any, and shall not constitute a withdrawal of a Member.
Section 4.2    General Responsibilities of the Manager. Subject to the terms and
conditions of this Agreement, the Manager shall have the power, authority and
obligation to (i) manage the business and affairs of the Company in accordance
with this Agreement, (ii) perform


19



--------------------------------------------------------------------------------





all other acts customary or incidental to the management of the Company, (iii)
implement all Major Actions that have received Member Supermajority Approval,
and (iv) discharge the Company’s obligations. Subject to the terms and
conditions of this Agreement, the Manager is, to the extent of its rights and
powers set forth in this Agreement, a “manager” of the Company within the
meaning of Section 18-101 of the LLC Act for the purpose of conducting the
Company’s business and the actions of the Manager taken in accordance with such
rights and powers shall bind the Company.
Section 4.3    Budget. At the Manager’s discretion, the Manager may request one
or more of the Officers to prepare an annual budget for the Company. The
Officers shall prepare such budget in accordance with the Manager’s request, and
such Budget shall be subject at all times to the approval of and revision by the
Manager in its sole discretion (such a budget approved by the Manager referred
to herein as a “Budget”).
Section 4.4    Additional Specified Rights of the Members. (a) Notwithstanding
any provision of this Agreement to the contrary, the Manager shall not take or
cause the Company or any Subsidiary to take any Major Action, without in each
instance first obtaining Member Supermajority Approval.
(a)    In addition to other rights reserved or granted to the Members in this
Agreement, each of the Members, for as long as such Person is a Member, and its
agents and representatives shall have the right, at any time and from time to
time, upon reasonable notice (which shall not be deemed to require notice of
more than three Business Days) and during normal business hours to review the
books and records required to be maintained under Article VII, but to the extent
such books and records are to be made available to such Member in accordance
with Article VII.
Section 4.5    Officers and Authorized Persons. (a) The Manager may designate
one or more individuals as officers or agents of the Company, who may but need
not have titles, and shall exercise and perform such powers and duties as shall
be assigned and delegated to them from time to time by the Manager. Subject to
Section 4.5(c), any such officer or agent (an “Authorized Person”) may be
removed only by the decision of the Manager at any time, with or without cause.
Each Authorized Person shall hold office until his or her successor is elected
and qualified, unless earlier removed in accordance with this Section 4.5. Any
number of offices may be held by the same individual.
(b)    The Authorized Persons, to the extent of their powers set forth in this
Agreement or otherwise vested in them by action of the Manager not inconsistent
with this Agreement, are agents of the Company for the purpose of the Company’s
business and the actions of the Authorized Persons taken in accordance with such
powers shall bind the Company.
(c)    The Company hereby appoints the Persons set forth on Schedule 4.5(c)
hereto as Authorized Persons with the officer titles set forth on such schedule
(the Authorized Persons set forth on such schedule, as updated from time to time
by the Manager, the “Officers”). The Company has entered into an employment
agreement with such Officers (each, as may be amended from time to time, an
“Employment Agreement”). The Officers shall have the non-exclusive right, power
and authority, and the duty, to manage the day-to-day business


20



--------------------------------------------------------------------------------





and affairs of the Company in accordance with this Agreement, any delegation of
authority by the Manager, and the terms of their respective Employment
Agreements (to the extent an Employment Agreement is then in effect), and in
each case in a manner consistent with the Budget. Each Officer shall be
automatically removed as an Authorized Person of the Company immediately upon
termination of his or her employment with the Employer. Each Officer, in its
capacity as an Officer, accepts and agrees to perform its duties and undertake
its responsibilities set forth in this Agreement and any reasonable delegation
of authority by the Manager, and in all cases to act in good faith and in the
best interests of the Company and (without limiting the generality of the
foregoing) to exercise commercially reasonable efforts to carry out the intents
and purposes if this Agreement. HC2 shall continuously maintain directors and
officers insurance, with an amount of coverage and terms that are no less
favorable for DP and CEP than the directors and officers insurance coverage in
place for HC2 or any other subsidiaries of HC2, for the benefit of each DP and
CEP, as current or former Officers and in respect of any current or former role
at a Portfolio Company held by them in accordance with this Agreement.
(c)    The partnership representative (the “Partnership Representative”) shall
act (i) with respect to a Transition Year, as the “tax matters partner” within
the meaning of Code Section 6231(a)(7) (as in effect with respect to the
Transition Year), (ii) with respect to a Non-Transition Year, as the
“partnership representative” within the meaning of Code Section 6223 (as in
effect with respect to the Non-Transition Year) and/or (iii) with respect to any
Fiscal Year for purposes of a State Tax, in a capacity similar to any of the
foregoing positions for purposes of the State Tax. No more than one Person at
any time may serve as the Partnership Representative with respect to the same
Tax in the same Fiscal Year. No Person shall be selected as the Partnership
Representative with respect to a Fiscal Year, unless (i) for federal income Tax
purposes in the case of a Transition Year, such Person is qualified to serve as
the “tax matters partner” within the meaning of Code Section 6231(a)(7) (as in
effect with respect to the Transition Year), (ii) for federal income Tax
purposes in the case of a Non-Transition Year, such Person is qualified to serve
as the “partnership representative” within the meaning of Code Section 6223 (as
in effect with respect to the Non-Transition Year) and (iii) in the case of any
State Tax for any Fiscal Year, such Person is qualified to serve in the
requisite capacity under the State Tax. During any time that a Partnership
Representative is not also a Manager, the Partnership Representative shall act
at all times only under the supervision of and at the direction of the Manager
and, except as otherwise provided in this Agreement, the Partnership
Representative shall not and shall not have the authority to bind the Company,
any Manager, any Member or any Officer in any Proceeding. HC2 shall be the
Partnership Representative. The Company shall pay for all expenses incurred by
HC2 as the Partnership Representative.
ARTICLE V
Profit Units and Capital Contributions
Section 5.1    Profit Units of the Company. A portion of each Member’s Interest
shall be denominated in unit increments (“Profit Units”). Unless otherwise
determined by the Manager, (x) Profit Units will not be certificated or issued
to the Members, but will be recorded on the Company’s books and records and (y)
Profit Units and Members shall have no voting, consent or approval rights,
except to the extent set forth in this Agreement or required by non-waivable
provisions of the LLC Act; it being understood that the management of the
business affairs of the Company shall be vested in whole with the Manager in
accordance with this Agreement. When a


21



--------------------------------------------------------------------------------





vote on any matter is required by the Members, each Member shall be entitled to
one vote for each Profit Unit held by such Member, whether or not vested. The
Profit Units held by each of the Members are set forth on Schedule 3.1. All
Profit Units granted on February 25, 2014 shall be subject to vesting,
cancellation and redemption as follows (with vesting for any future grants of
Profit Units to be governed by the applicable grant document):
(a)    All Profit Units held by HC2 vested immediately as of February 25, 2014.
(b)    For each of DP and CEP, all of such Member’s Profit Units were unvested
as of February 25, 2014. One fifth of such Member’s Profit Units vested on each
of the first, second and third anniversaries of February 25, 2014, and one fifth
of such Member’s Profit Units shall vest on the fourth and fifth anniversaries
of February 25, 2014 (each, a “Scheduled Vesting Date”), provided that:
(i)    Upon an Acceleration Event with respect to DP or CEP, all of such
Member’s unvested Profit Units, if any, shall immediately vest.
(ii)    Upon a Cause Event or a Resignation Event with respect to DP or CEP, (x)
all of such Member’s unvested Profit Units shall be canceled and (y) the Company
shall have the right and option, exercisable within six months of such Cause
Event or Resignation Event, to redeem all of such Member’s vested Profit Units
for a redemption price equal to the Liquidation Value of such vested Profit
Units (with such redemption to occur within a commercially reasonable time (and
in no event later than 90 days) following finalization of price), and (z) if all
of a Member’s Profit Units are redeemed, the Person shall cease to be a Member.
(iii)    Upon the death or Disability of DP or CEP, (x) all of such Member’s
unvested Profit Units shall be canceled and (y) the Company shall have the right
and option, exercisable within six months of such death or Disability, to redeem
all of such Member’s vested Profit Units for a redemption price equal to the
Fair Market Value of such vested Profit Units (with such redemption to occur
within a commercially reasonable time (and in no event later than 90 days)
following finalization of price), and (z) if all of a Member’s Profit Units are
redeemed, the Person shall cease to be a Member.
(iv)    Upon an HC2 Sale, a Drag-Along Sale pursuant to Section 9.3 or a
dissolution of the Company, all unvested Profit Units shall be deemed to have
vested immediately prior to the consummation of such transaction or dissolution.
(v)    The redemption price of any Profit Units redeemed under Section
5.1(b)(ii) or (iii) shall be payable by the Company from Available Cash, to the
extent thereof, that would otherwise be distributed pursuant to Section 6.4(b)
or, at HC2’s option, HC2 shall have the right and option to make an Expense
Account Contribution to provide the Company with sufficient Available Cash
necessary to consummate such redemption.
(c)    At the time of original grant, the Profit Units held by each of DP and
CEP were intended to constitute the grant of a “partnership profits interest”
for services provided or to be provided to or for the benefit of the Company, as
contemplated by Revenue Procedure 93-27


22



--------------------------------------------------------------------------------





as clarified by Revenue Procedure 2001-43 and such Profit Units shall be treated
consistent therewith for federal income tax purposes.
(d)    To the extent the Manager from time to time appoints additional Officers
in accordance with Section 4.5, and such additional Officers do not hold any
Profit Units, then a majority of the Officers serving prior to such appointment
may authorize the issuance and granting of additional Profit Units to such
additional Officers and determine the number of Profit Units to be granted to
each such additional Officer, provided that (i) such issuance (together with the
admission of such individuals as additional Members) shall be subject in all
events to the approval, not to be unreasonably withheld, of the Manager, (ii) no
more than five (5) additional Profit Units in total (with respect to all such
additional Officers) may be authorized by the Officers pursuant to this Section
5.1(d), and (iii) such Profit Units will be subject to the provisions of this
Agreement with respect to Profit Units held by DP and CEP.
Section 5.2    Capital Contributions. (a) The Members’ current Capital
Contributions as of the date hereof are set forth on Schedule 3.1. Subject to
Section 4.4(a), HC2 may make additional Capital Contributions to the Company
from time to time as it deems necessary or desirable in its sole discretion.
(a)    In addition, to the extent HC2 or any of its Affiliates incurs any costs,
losses, expenses, damages or liabilities arising out of its services to, or on
behalf of, the Company (in HC2’s capacity as Manager or otherwise), HC2 shall be
deemed to have made a Capital Contribution in the amount of such expenses at the
time such costs, losses (for clarity, not including investment losses),
expenses, damages, or liabilities are incurred. Except as provided herein, no
Member may make any Capital Contribution unless such Capital Contribution is
approved by the Manager. The Manager may permit certain but not all Members to
make a Capital Contribution.
(b)    No Member shall be required to make a Capital Contribution except as
expressly provided in this Agreement. Subject to Section 4.4(a), the Company may
issue additional Interests to Members or third parties in accordance with the
terms of this Agreement in exchange for Capital Contributions or other
consideration, in such number, at such price and in such classes or series and
upon such other terms as are approved by the Manager.
Section 5.3    Priority and Return of Capital. No Member shall have priority
over any other Member, whether for the return of a Capital Contribution or for
Net Profits, Net Losses or a Distribution except as provided herein; provided,
however, that this Section 5.3 shall not apply to any loan, guaranty,
endorsement, collateral or other indebtedness (as distinguished from a Capital
Contribution) given, made or incurred by a Member to the Company or any creditor
of the Company or to any indebtedness of the Company to a Member in connection
with any business transaction.
Section 5.4    Withdrawal or Reduction of Capital Contributions. Except as
otherwise expressly provided in this Agreement, no Member shall be entitled to
demand or receive the return of its Capital Contributions.




23



--------------------------------------------------------------------------------





Section 5.5    Capital Accounts. A Capital Account shall be maintained for each
Member and each such account shall be kept in accordance with the provisions of
Section 1.704- 1(b)(2)(iv) of the Regulations. Without limiting the foregoing,
each Member’s Capital Account shall be (a) increased by the net value of each
Capital Contribution made by such Member, allocations to such Member of the Net
Profits and any other allocations to such Member of income pursuant to Section
6.2, and (b) decreased by the net value of each Distribution made to such Member
by the Company, allocations to such Member of Net Losses and other allocations
to such Member pursuant to Section 6.2. The Manager shall restate Capital
Accounts upon any event for which such restatement is permitted pursuant to the
Regulations promulgated under Code Section 704(b).
Section 5.6    Transfers. Upon a permitted sale or other transfer of an Interest
in the Company, the Capital Account of the Member transferring its Interest
shall become the Capital Account of the Person to whom such Interest is sold or
transferred in accordance with Section 1.704-1(b)(2)(iv) of the Regulations.
Section 5.7    Deficit Capital Account. Notwithstanding anything to the contrary
contained herein, no Member shall have any liability to restore all or any
portion of a deficit balance in a Capital Account. A deficit balance in a
Member’s Capital Account is not an asset of the Company.
Section 5.8    Modifications. The manner in which Capital Accounts are to be
maintained pursuant to this Agreement is intended to comply with the
requirements of Section 704(b) of the Code. If the Manager determines in writing
that the manner in which Capital Accounts are to be maintained pursuant to this
Agreement should be modified to comply with Section 704(b) of the Code, then the
method in which Capital Accounts are maintained shall be so modified; provided,
however, that any change in the manner of maintaining Capital Accounts shall not
materially alter the economic agreement between or among the Members.
ARTICLE VI
Allocations; Distributions
Section 6.1    Allocations of Profits and Losses. For purposes of maintaining
the Capital Accounts of the Company, Net Profits or Net Losses (or any items of
Net Profits or Net Losses) for any tax year (or portion thereof) shall be
allocated among the Members, to the extent possible, in such a manner as to
cause the balance in the Capital Account of each Member, as adjusted to reflect
the allocations provided hereunder and the allocations under Section 6.2, to be
equal to (a) the aggregate amount of cash such Member would receive if the
Company were liquidated and each asset of the Company were sold for an amount of
cash equal to its respective Book Basis, all debt obligations were satisfied in
accordance with their respective terms (limited with respect to each Company
Nonrecourse Debt or Member Nonrecourse Debt to the Book Basis of the asset(s)
securing such debt) and the remaining cash were distributed as provided in
Section 6.4(b), assuming all amounts held in a Member’s Collection Account were
released from such Collection Account and paid to such Member, minus (b) the sum
of (i) the amount, if any, which each Member is or would be obligated to
contribute to capital in connection with a liquidation of the Company or
otherwise in accordance with the Agreement or applicable law,


24



--------------------------------------------------------------------------------





(ii) such Member’s share of Company Minimum Gain, and (iii) such Member’s share
of Member Nonrecourse Debt Minimum Gain.
Section 6.2    Required Special Allocations. Notwithstanding the terms of
Section 6.1:
(a)    Any Member Nonrecourse Deductions shall be specially allocated to the
Member(s) that bear(s) the economic risk of loss with respect to the Member
Nonrecourse Debt to which the Member Nonrecourse Deductions are attributable in
accordance with Section 1.704-2(i)(1) of the Regulations. Nonrecourse deductions
shall be allocated among the Members in proportion to their Profit Percentages.
(b)    Appropriate allocations of income, gain, loss or deduction shall be made
to the extent required to comply with the “qualified income offset” provisions
of Section 1.704-1(b)(2)(ii)(d) of the Regulations, the Company “minimum gain
chargeback” provisions of Section 1.704-2(f) of the Regulations, and the Member
“minimum gain chargeback” provisions of Section 1.704-2(i)(4) of the
Regulations, all issued pursuant to Section 704(b) of the Code. To the extent
permitted by such Regulations, the allocations in such year and subsequent years
shall be further adjusted so that the cumulative effect of all the allocations
shall be the same as if all such allocations were made pursuant to Section 6.1
hereof without regard to Section 6.2(a) and this Section 6.2(b).
(c)    In the event any Member has a deficit Capital Account balance at the end
of a Fiscal Year that is in excess of the sum of (i) the amount (if any) such
Member is obligated to restore pursuant to the Agreement, and (ii) the amount
(if any) such member is deemed to be obligated to restore pursuant to the
Regulations, taking into account all other allocations and adjustments under
this Agreement (made as if this Section 6.2(c) were not in this Agreement), each
such Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible.
(d)    Any Company Nonrecourse Deductions for a Fiscal Year shall be specially
allocated to the Members in accordance with their Profits Percentages. Solely
for purposes of determining a Member’s proportionate share of any excess
nonrecourse liability of the Company, as described in Regulation §
1.752-3(a)(3), the Members’ interests in Company profits shall be deemed to
coincide with their respective Profits Percentages.
(e)    Net Profits, Net Losses, income, gain, deductions and credits allocated
to a Company interest transferred, issued, or reissued during a Fiscal Year
shall be allocated to the Persons who were the holders of such Company interest
during such Fiscal Year, using any method selected by the Manager to the extent
permitted by the Code.
Section 6.3    Tax Allocations; Code Section 704(c). (a) Except as otherwise
provided for in this Section 6.3, for federal income tax purposes, each item of
income, gain, loss and deduction shall be allocated among the Members in the
same manner as the correlative item of book income, gain, loss or deduction is
allocated pursuant to Sections 6.1 and 6.2. In addition, in accordance with Code
Section 704(c) and the Regulations thereunder, items of income, gain, loss and
deduction with respect to any property contributed to the capital of the Company
shall, solely for U.S. federal income tax purposes, be allocated among the
Members so as to take


25



--------------------------------------------------------------------------------





account of any variation between the adjusted tax basis of such property at the
time of contribution to the Company for U.S. federal income tax purposes and its
initial Book Basis at the time of contribution using an allocation method in
accordance with applicable Regulations determined by the Partnership
Representative.
(a)    In the event the Book Basis of any Company Asset is adjusted in
accordance with the definition of Book Basis hereof, subsequent allocations of
items of income, gain, loss, and deductions with respect to such asset shall
take account of any variation between the adjusted tax basis of such asset for
U.S. federal income tax purposes and its adjusted Book Basis in a manner
consistent with the principles of Code Section 704(c) and the applicable
Regulations determined by the Partnership Representative.
Section 6.4    Distributions. (a) Promptly following any Distribution Event with
respect to a Portfolio Company, the Manager shall distribute or ensure the
distribution of all Available Cash resulting or derived from or attributable to
such Portfolio Company in accordance with this Section 6.4. At such times as the
Manager makes or authorizes any Distributions, the Manager shall provide the
Members with a statement setting forth in reasonable detail the manner in which
the Distributions were calculated and determined. Notwithstanding any provisions
to the contrary in this Agreement, the Company shall not make a Distribution if
such Distribution would violate the LLC Act.
(a)    Distributions of Available Cash resulting or derived from or attributable
to a Portfolio Company shall, subject to Sections 5.1(b)(v), 6.6, 6.7 and 8.3,
be applied and distributed to the Members as follows:
(i)    First, to the Members who made Investment Contributions with respect to
such Portfolio Company, pro rata in accordance with their respective Investment
Accounts with respect to such Portfolio Company, until each such Investment
Account has been reduced to zero;
(ii)    Second, to the Members in respect of the Preferred Return with respect
to such Portfolio Company;
(iii)    Third, to HC2, (A) first, until its Expense Account has been reduced to
zero, and (B) thereafter, in respect of the Expense Account Preferred Return;
(iv)    Fourth, in the case that any Loss Event has occurred with respect to any
Portfolio Company, to the Members who made Investment Contributions with respect
to each such Portfolio Company until, taking into account all other prior
distributions made to such Members in respect of such Portfolio Company and all
other prior distributions pursuant to this Section 6.4(b)(iv), such Members have
recovered an amount equal to all realized losses, if any, to the Investment
Account and Preferred Return in respect of such Portfolio Company; provided
that, with respect to any Portfolio Company, in the case of any Loss Event
described in clause (v) of the definition thereof, the “realized loss” shall be
deemed to equal the difference between (A) the sum of all Investment Accounts
and Preferred Return of all Members at the time of the Distribution with respect
to such Portfolio Company and (B) the fair market value of such


26



--------------------------------------------------------------------------------





Portfolio Company at the time of the Distribution as determined in accordance
with the definition of Loss Event;
(v)    Fifth, to an escrow account of the Company for the sole purpose of
funding all or any portion of the Full Year Fund to the extent not already
funded; and
(vi)    Thereafter, to the Members, pro rata in accordance with their respective
Profit Units; provided that any amounts to be distributed in respect of unvested
Profit Units shall be transferred into the applicable Member’s Collection
Account to be held and released in accordance with Section 6.7.
(b)    Any reference in this Agreement to a Distribution pursuant to this
Section 6.4 or any subsection thereof shall, as the context requires, include a
corresponding Distribution pursuant to Section 8.3(b).
Section 6.5    Other Distribution Rules. All distributions of property in kind
shall be made as Available Cash under and in accordance with Section 6.4 and/or
Section 8.3, as applicable. Property distributed in kind shall be unencumbered
and, for purposes of determining Available Cash, shall be treated as cash in an
amount equal to its In-Kind Value. Except as explicitly provided under this
Agreement or as otherwise required under the LLC Act, no Member shall be
entitled to distributions of property other than cash.
Section 6.6    Tax Distributions.
(a)    In the event that the cumulative amount of Distributions made to the
Members pursuant to Section 6.4 hereof for any Fiscal Year of the Company is
less than the Members’ Estimated Tax Liability at any time during such Fiscal
Year, then the Manager shall, to the extent of the cash then available to the
Company (after taking into account reasonable reserves for anticipated future
expenditures), make a Distribution (a “Tax Distribution”) to the Members not
later than the date specified below, in an amount sufficient to cause the
cumulative amount of Distributions made to the Members pursuant to Section 6.4
and this Section 6.6 with respect to such Fiscal Year to equal the following
amounts as of the end of the calendar month preceding each of the following
specified dates: (1) prior to the tenth day of April in an amount equal to 1/4
of the Members’ Estimated Tax Liability as of March 31; (2) prior to the tenth
day of June in an amount equal to 1/2 of the Members’ Estimated Tax Liability as
of May 31; (3) prior to the tenth day of September in an amount equal to 3/4 of
the Members’ Estimated Tax Liability as of August 31; and (4) prior to the tenth
day of January of the following Fiscal Year of the Company in an amount equal to
the Members’ Estimated Tax Liability as of December 31 of the immediately
preceding Fiscal Year of the Company. For purposes of this Section 6.6, the
“Members’ Estimated Tax Liability” means the product of (i) the taxable income
of the Company, determined without regard to any income, gain, loss or deduction
attributable any “built-in gain” within the meaning of (and the elimination of
any book-tax disparity related thereto pursuant to) Code section 704(c), for the
then current Fiscal Year of the Company (except that the January distribution
shall be for the prior Fiscal Year), as projected from time to time reasonably
and in good faith by the Manager, multiplied by (ii) the Tax Distribution Rate,
which amount shall be distributed among the Members pro rata in proportion to
their respective estimated approximate allocable shares of such taxable income
for such year, as so projected;


27



--------------------------------------------------------------------------------





provided, however, that the Tax Distribution payable to the Members for a Fiscal
Year of the Company (or portion thereof) shall be reduced to reflect net losses
and deductions (i.e., the excess of losses and deductions over income and gains)
and credits allocated by the Company to the Members generally for U.S. federal
income tax purposes in any and all earlier periods (except to the extent
previously applied to reduce a Tax Distribution or to the extent the
carryforward period for such losses or credits has expired). For purposes of
this Section 6.6, the “Tax Distribution Rate” shall initially mean the
approximate highest current marginal combined U.S. federal, state or local
income tax rate applicable to an individual resident in New York, New York,
taking into account the character of the income (such as ordinary income or
capital gains). All amounts distributed to Members pursuant to this Section 6.5
shall be advances of amounts otherwise distributable to Members under the
provisions of Article VI hereof, including a corresponding Distribution pursuant
to Section 8.3(b). Notwithstanding the foregoing, no Tax Distributions shall be
made in connection with the liquidation of the Company or with respect to any
proceeds realized by the Company upon any transaction (other than in the
ordinary course of business of the Company) at the time of or in connection with
such liquidation.
(b)    Any Distributions under Section 6.6(a) to and any Underpayment Amount
required by law to be withheld or paid by the Company with respect to or on
behalf of or that is otherwise allocable to a Member shall be treated as an
advance and offset against and shall reduce any amount otherwise distributable
to a Member under Section 6.4(b), including a corresponding Distribution
pursuant to Section 8.3(b). Promptly upon demand from the Company, a Member
shall pay to the Company an amount equal to any Underpayment Amount (to the
extent not previously offset against any Distributions under Section 6.4(b) or
otherwise reimbursed to the Company by the Member) that the Company has withheld
or paid with respect to such Member.
Section 6.7    Collection Account. The Company shall appoint an independent
third party escrow agent, mutually agreeable to DP and CEP, to maintain for each
such Member, pursuant to the terms of an escrow agreement, which shall be
mutually agreeable to DP and CEP, an account in such Member’s name to which
funds shall be transferred in accordance with Section 6.4(b)(vi) and from which
funds shall be released solely in accordance with this Section 6.7 (a
“Collection Account”). Upon a Scheduled Vesting Date with respect to a Member’s
unvested Profit Units, or upon any other vesting pursuant to Section 5.1(b), all
amounts held in such Member’s Collection Account that were originally
transferred in respect of such newly vested Profit Units shall be released to
the holder of such Profit Units. The Company shall maintain records of the
amounts transferred into each Collection Account in respect of each tranche of
unvested Profit Units held by the applicable Member. Upon the cancellation of a
Member’s Profit Units in accordance with Section 5.1(b), all amounts held in
such Member’s Collection Account in respect of such newly cancelled Profit Units
shall be released to the Company and shall be deemed Available Cash.
Section 6.8    Offset. The Company may offset all amounts owing to the Company
by a Member against any other payments, including Distributions, to be made to
such Member.
Section 6.9    Interest on and Return of Capital Contributions. No Member shall
be entitled to interest on its Capital Contribution or to a return of its
Capital Contribution, except as specifically set forth in this Agreement.


28



--------------------------------------------------------------------------------





ARTICLE VII
Taxes; Books and Records; Information
Section 7.1    Tax Filings, Elections and Cooperation.
(a)    The Manager shall, at the expense of the Company, cause to be prepared
and filed all necessary federal, state and local income Tax returns for the
Company (and each Subsidiary), which Tax returns shall be prepared, except as
otherwise provided herein, in such manner (including, but not limited to, the
making of any election or the taking of any position) as the Manager may
determine in good faith to be in the best interests of the Members. Unless
otherwise required by applicable law, the Company shall use the Fiscal Year as
the Tax period on all income Tax returns.
(b)    The Company shall (i) use reasonable efforts to cause to be delivered
within ninety (90) days after the end of each Fiscal Year (but in no event later
than September 15 of the Fiscal Year immediately following each such Fiscal
Year), a Schedule K-1 with respect to each such Fiscal Year to each Person that
was a Member at any time during each such Fiscal Year; and (ii) make available
to each Member such other information as may be necessary for the preparation of
any Tax return for or including such Member or the making of any estimated Tax
payment for on behalf of such Member (or if such Member is a flow-through entity
for federal income Tax purposes, its direct or indirect owners).
(c)    With respect to each Non-Transition Year, to the maximum extent permitted
by the Code, the Regulations and other applicable law, the Company shall make or
cause to be made and shall maintain or cause to be maintained the following
elections:
(i)    in the case of any Non-Transition Year with respect to which the Company
is eligible to make an election under Code Section 6221(b), an election to apply
Code Section 6221(b), and
(ii)    in the case of any Non-Transition Year with respect to which the Company
fails or is ineligible to make an election under Code Section 6221(b), an
election to apply Code Section 6226.
(d)    With respect to each Non-Transition Year, the Company shall take and
shall cause to be taken any and all actions (including, but not limited to, the
providing of all notices required under Code Section 6221(b)(1)(E) and all
statements required under Code Section 6226(a)(2)) necessary to allow the making
and maintenance of any election in accordance with Section 7.1(c). As determined
by the Manager, the Company may apply any reasonable method for the purpose of
determining (i) a Member’s share of any adjustment described in Code Section
6226(a)(2) (including, but not limited to, for the purpose of providing any
statement described in Code Section 6226(a)(2)) or for any other Tax purpose or
(ii) the extent to which any Underpayment Amount has been withheld or paid by
the Company with respect to or on behalf of or is otherwise attributable to a
Member. Any determination under the preceding sentence shall be final and
binding on the Company and all Members and neither the Company nor any Member
shall take any position for any purpose that is inconsistent with such
determination.


29



--------------------------------------------------------------------------------





(e)    To the extent permitted by a State Tax, the Company shall take such
actions as may be reasonably necessary to reduce, prevent or otherwise mitigate
the Company’s liability for any Underpayment Amount under the State Tax,
including, but not limited to, making elections similar to and in the same order
of preference as the elections described in each of Section 7.1(c) and Section
7.1(d).
(f)    As determined by the Manager in good faith, the Company may elect in a
timely manner pursuant to Code Section 754 and pursuant to any corresponding
provisions of applicable state and local Tax laws to adjust the bases of the
assets of the Company pursuant to Code Sections 734 and 743 and pursuant to any
corresponding provisions of applicable state and local Tax laws.
(g)    Neither the Company, any Manager, any Officer, nor any Member shall take
any action (including, but not limited to, the filing of any Tax return or the
making of any election on or in connection with any Tax return) or permit or
cause any action to be taken by or on behalf of the Company that would cause or
otherwise result in:
(i)    the classification of the Company or any of its Affiliates as an
association taxable as a corporation for any income Tax purpose,
(ii)    the exclusion of the Company from the application of the provisions of
subchapter K of chapter 1 of subtitle A of the Code or any similar provisions of
other applicable Tax law,
(iii)    the taking by any Member of any position for any purpose that is
inconsistent with the treatment of such position on any U.S. federal income Tax
return of the Company or any of its Affiliates,
(iv)    in the case of a Transition Year, the application of all or any portion
of any of Code Sections 6221 through 6241, as in effect with respect to any
Non-Transition Year, and
(v)    in the case of a Non-Transition Year, the amendment, revocation, lapse or
termination of any election under Code Section 6221(b) or Code Section 6226,
each as in effect with respect to the Non-Transition Year.
(h)    When and as requested by the Company, each Member, at the Company’s own
expense, shall preserve and furnish to the Company all documents and information
(including, but not limited to, any change in mailing address or other contact
information, any change in residency for any Tax purpose, and any social
security, employer identification or other taxpayer identification number), and
shall take such other action (including, but not limited to, a Member’s filing
of one or more amended Tax returns) as may be necessary to enable the Company or
the Manager (or any Person on behalf of the Company or the Manager) to (i)
prepare, amend and/or file any Tax return (including, but not limited to, any
making, amendment, rescission or revocation of any election on or with respect
to any Tax return), (ii) eliminate, settle, limit, reduce, modify or otherwise
determine any liability for any Underpayment Amount (including, but not limited
to, any “imputed underpayment amount” under Code Section 6225(c)), (iii)
register to do business, collect Tax, or comply with any


30



--------------------------------------------------------------------------------





similar prerequisite to doing business or conducting any other activity in any
jurisdiction, or (iv) pursue, defend, settle or otherwise respond to any
Proceeding. In the case of any Non-Transition Year with respect to which an
election under Code Section 6226 (or under any other similar or corresponding
provisions of any State Tax) is or will be in effect, each Member shall comply
with all provisions of Code Section 6226 (and any other similar or corresponding
provisions of any State Tax), including, but not limited to, taking such
Member’s share of any adjustment under Code Section 6226 into account on any
separate Tax return of such Member, the amendment of all Tax returns affected by
such adjustment, and the payment of any increased or additional Tax resulting
therefrom.
(i)    Without the consent of the Manager, which consent shall be at the
reasonable discretion of the Manager, no Member shall take any action
(including, but not limited to, converting from an entity described in Code
Section 6221(b)(1)(C) to an entity not described in Code Section 6221(b)(1)(C)
and any gift, bequest or other Transfer) that, either alone or in conjunction
with any other action or other circumstance, can or will revoke, amend,
terminate or otherwise adversely affect any election under Code Section 6221(b)
or the Company’s present or future ability or eligibility to make any election
under Code Section 6221(b).
Section 7.2    Partnership Representative.
(a)    This Section 7.2 shall only apply with respect to Non-Transition Years
and to any Tax Proceedings for any Non-Transition Year.
(b)    The Partnership Representative shall serve as the “partnership
representative” within the meaning of Code Section 6223 and, if and to the
extent permitted by an applicable State Tax, as the “partnership representative”
or “tax matters partner” or in any other similar capacity for purposes of such
State Tax. If the Partnership Representative for federal income Tax purposes
cannot also serve in the capacity of a “partnership representative” or “tax
matters partner” or in any other similar capacity for purposes of a State Tax,
the Partnership Representative designated by the Manager for purposes of such
State Tax shall act in such capacity for purposes of such State Tax (and only
for purposes of such State Tax).
(c)    Within ten (10) days after the receipt of any notice from the Internal
Revenue Service (or other Tax authority) relating to any Tax Proceeding, the
Company shall mail or cause to be mailed a copy of such notice to each Member.
Thereafter, the Company shall deliver or cause to be delivered to each Member in
writing (or in such other form as may be necessary to preserve any applicable
attorney-client privilege) a report setting forth in reasonable detail the
status of the Tax Proceeding, no later than ten (10) days after the close of
each calendar quarter or an occurrence of any significant change, progress or
other development in the Tax Proceeding (including, but not limited to, copies
of all material written communications relating to the Tax Proceeding that the
Company, any Manager or any Officer may send or receive).
(d)    Neither the Company, any Manager nor any Officer, either directly or
through any of their respective Affiliates, shall take any material direct or
indirect action or make any material decision with respect to any Tax
Proceeding, any of Code Sections 6221 through 6241 (as in effect with respect to
any Non-Transition Year) or any of Code Sections 6221


31



--------------------------------------------------------------------------------





through 6234 (as in effect with respect to any Transition Year), unless (i) the
Company has first given the Members written notice of the contemplated action or
decision at least ten (10) Business Days prior to the taking such action or (ii)
the Manager determines in good faith that obtaining the written consent of the
Members in accordance with the immediately preceding clause would result, in the
interim required to obtain such consent, in a default judicial or administrative
judgment against the Company, any Manager, any Member or any of their respective
Affiliates. Neither the Company, any Manager nor any Officer shall bind any
Member to a settlement agreement with respect to any Tax without first obtaining
the written consent of such Member.
(e)    To the extent permitted by a State Tax, the Company shall take such
actions as may be reasonably necessary to reduce, prevent or otherwise mitigate
the Company’s liability for any Underpayment Amount under the State Tax,
including, but not limited to, making elections similar to and in the same order
of preference as the elections described in each of Section 7.1(c) and Section
7.1(d).
Section 7.3    Tax Matters Partner for Transition Years.
(a)    This Section 7.3 shall apply only with respect to Transition Years and to
any Tax Proceedings for any Transition Year. All Code sections referenced in and
other applicable Tax law otherwise relating to implementation of this Section
7.3 shall be applied as in effect with respect to a Transition Year.
(b)    The Partnership Representative shall serve as the “tax matters partner”
within the meaning of Code Section 6231(a)(7) and, if and to the extent
permitted by an applicable State Tax, as the “partnership representative” or
“tax matters partner” or in any other similar capacity for purposes of such
State Tax. If the Partnership Representative for federal income Tax purposes
cannot also serve in the capacity of a “partnership representative” or “tax
matters partner” or in any other similar capacity for purposes of a State Tax,
the Partnership Representative designated by the Manager for purposes of such
State Tax shall act in such capacity for purposes of such State Tax (and only
for purposes of such State Tax).
(c)    Within ten (10) days after the receipt of any notice from the Internal
Revenue Service (or other Tax authority) relating to any Tax Proceeding for a
Transition Year, the Company shall mail or cause to be mailed a copy of such
notice to each Member and shall take such action as may be necessary to cause
each Member to become a “notice partner” within the meaning of Code Section
6231(a)(8). Thereafter, the Company shall deliver or cause to be delivered to
each Member in writing (or in such other form as may be necessary to preserve
any applicable attorney-client privilege) a report setting forth in reasonable
detail the status of the Tax Proceeding, no later than ten (10) days after the
close of each calendar quarter or an occurrence of any significant change,
progress or other development in the Tax Proceeding (including, but not limited
to, copies of all material written communications relating to the Tax Proceeding
that the Company, any Manager or any Officer may send or receive).
(d)    Neither the Company, any Manager nor any Officer, either directly or
through any of their respective Affiliates, shall take any material direct or
indirect action or make any material decision with respect to any Tax
Proceeding, any of Code Sections 6221 through


32



--------------------------------------------------------------------------------





6241 (as in effect with respect to any Non-Transition Year) or any of Code
Sections 6221 through 6234 (as in effect with respect to any Transition Year),
unless (i) the Company has first given the Members written notice of the
contemplated action or decision at least ten (10) Business Days prior to the
taking such action or (ii) the Manager determines in good faith that obtaining
the written consent of the Members in accordance with the immediately preceding
clause would result, in the interim required to obtain such consent, in a
default judicial or administrative judgment against the Company, any Manager,
any Member or any of their respective Affiliates. Neither the Company, any
Manager nor any Officer shall bind any Member to a settlement agreement with
respect to any Tax without first obtaining the written consent of such Member.
Section 7.4    Survival. If a Person, in whole or in part, makes a Transfer of
an Interest or otherwise ceases to be a Member (including, but not limited to,
as a result of any redemption under Sections 5.1(b)(ii) or (iii) and 9.3, any
Permitted Transfer or other Transfer permitted under Section 9.1 or any
abandonment of an Interest), then such Person shall remain obligated and subject
to the terms and conditions of each of Section 6.6(b) and Sections 7.1 through
7.4, along with any other provisions of this Agreement necessary or ancillary to
implementation of any of Section 6.6(b) and Sections 7.1 through 7.4, in the
same manner as if such Transfer or cessation never occurred.
Section 7.5    General Accounting Matters. On behalf of the Company, the Manager
shall keep or cause to be kept books and records pertaining to the Company’s
(and each Subsidiary’s) business showing all of its assets and liabilities,
receipts and disbursements and all transactions entered into by the Company (or
such Subsidiary). Such books and records, and all supporting data, of the
Company (and each Subsidiary) shall be kept at the office of the Company and the
Members and their representatives shall at all reasonable times have free access
thereto for the purpose of inspecting or copying the same; provided that such
inspection does not unreasonably interfere with the day-to-day operations of the
Company and is for a purpose reasonably related to the Member’s Interest in the
Company, is at reasonable times on reasonable notice, and the Manager may in its
reasonable good faith judgment, if reasonably necessary in the best interest of
all Members, refuse to provide access to information to the extent necessary to
comply with any law or contract, to preserve legal privilege and/or safeguard
commercially sensitive information. The Company’s (and each Subsidiary’s) books
of account shall be kept on an accrual method of accounting and otherwise in
accordance with the Required Accounting Standards. The quarterly financial
statements of the Company shall be reviewed and the year end financial
statements of the Company shall be audited, at the Company’s cost, by an
independent third party accounting firm designated by the Manager. Without
limiting the foregoing or the information available to HC2 under Section 7.6,
the Company shall, at the Company’s cost, deliver the following financial
information to each Member (i) no later than the dates set forth below, and (ii)
in such form as reasonably requested by such Member to comply with its or its
Affiliates’ reporting obligations, which shall mean, at a minimum, that the
financial information shall either be presented in accordance with the Required
Accounting Standards or in a manner to permit such Member to convert such
information into the Required Accounting Standards without incurring material
cost or delay:
(a)    Monthly, unaudited management reports, within 14 days after the end of
each month;


33



--------------------------------------------------------------------------------





(b)    Quarterly unaudited consolidated financial statements of the Company and
a management’s discussion and analysis of such financial statements, within 14
days after the end of each fiscal quarter; and
(c)    Annual consolidated financial statements of the Company and a
management’s discussion and analysis of such financial statements, accompanied
by the audit report of the auditor within 60 days after the end of each Fiscal
Year; provided, however, that in the event that HC2 or its Affiliate reports
financial results and financial position of the Company as a consolidated
subsidiary, then the Company shall, at the Company’s cost, use commercially
reasonable efforts to provide the foregoing financial information and access to
HC2’s independent outside auditor on such shorter time frames as HC2 may
reasonably specify taking into account HC2 and its Affiliates’ applicable
periodic reporting obligations under the Exchange Act or otherwise reasonably
requested.
Section 7.6    Information. A Member may inspect during ordinary business hours
and at the principal place of business of the Company the Certificate, this
Agreement and any Tax returns of the Company for the immediately preceding three
(3) Fiscal Years; provided that such inspection does not unreasonably interfere
with the day-to-day operations of the Company and is for a purpose reasonably
related to the Member’s Interest in the Company, is at reasonable times on
reasonable notice, and the Manager may in its reasonable good faith judgment, if
reasonably necessary in the best interest of all Members, refuse to provide
access to information to the extent required to comply with any law or contract,
to preserve legal privilege and/or safeguard commercially sensitive information.
At the request of HC2 (and at the Company’s sole cost), the Manager will furnish
promptly to HC2 and/or its representatives all information concerning the
business and properties of the Company, including financial information, as HC2
and/or its representatives may reasonably request to comply with HC2 or its
Affiliates’ disclosure obligations, including disclosure pursuant to any
applicable securities laws (including HC2’s or its Affiliates’ reporting
obligations under Sections 13(a) and 15(d) of the Exchange Act), any offering of
such Person’s securities (including customary assistance in connection with
underwritten offerings). At the request of any Member, the Manager will furnish
promptly to such Member any disclosure required or requested by any Governmental
Entity or in response to a valid request for information in a subpoena, court
order or as otherwise required by applicable law.
Section 7.7    Compliance. (a) The Company shall take all actions at the
Company’s cost that HC2 may deem necessary or appropriate to enable the Company
to satisfy its financial reporting obligations, including the applicable
obligations under Sections 302, 404 and 906 of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated by the Securities and Exchange
Commission (the “SEC”) pursuant thereto (collectively, as amended from time to
time, the “SOA”) and the other requirements of the SOA with respect to the
Company, including establishing and maintaining adequate disclosure controls and
procedures and internal controls over financial reporting, as such terms are
defined in the SOA.
(a)    At the request of HC2, the Company shall, at the Company’s cost, provide
HC2 with one or more certificates containing reasonable representations and
warranties regarding the information provided to HC2 pursuant to this Agreement,
including (a) that financial information was, as of the date presented, prepared
in accordance with the Required


34



--------------------------------------------------------------------------------





Accounting Standards and applied on a consistent basis throughout the periods
presented, and fairly presented in all material respects the financial position
and consolidated results of the Company as of the date presented, (b) that all
other information did not, as of the date provided, contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading and (c) that the Company
is in compliance with the requirements of Sections 302, 404 and 906 of the SOA.
Section 7.8    Bank Accounts. All receipts, funds and income of the Company
shall be deposited in the name of the Company in such banks or other financial
institutions as are determined by the Manager. Withdrawals from said banks or
other financial institutions (including the writing of checks or making wire
transfers therefrom) shall be made only on signatures of Authorized Persons or
other such person or persons as shall be authorized by the Manager.
Section 7.9    Accounting Period. The accounting period of the Company shall be
the Fiscal Year.
ARTICLE VIII
Dissolution
Section 8.1    Dissolution. The Company shall be dissolved and subsequently
terminated upon the occurrence, and only upon the occurrence, of the first of
the following events:
(a)    decision of the Manager to dissolve and subsequently terminate the
Company; or
(b)    the entry of a decree of judicial dissolution under the LLC Act.
Section 8.2    Winding-up. When the Company is dissolved, the business and
property of the Company shall be wound up and liquidated by the Liquidator. The
Liquidator shall use its best efforts to reduce to cash and cash equivalent
items such Company Assets as the Liquidator shall deem it advisable to sell,
subject to obtaining fair value for such assets and any tax or other legal
considerations.
Section 8.3    Final Distribution. Upon winding up of the Company, the assets of
the Company shall be distributed in the following manner and order:
(a)    first, to creditors, including Members who are creditors, to the extent
permitted by law, in the order of priority as provided by law to satisfy the
liabilities of the Company whether by payment or by the establishment of
adequate reserves, excluding liabilities for Distributions to Members pursuant
to Article VI; and
(b)    thereafter, the remaining assets of the Company shall be applied and
distributed to the Members in accordance with Section 6.4(b) and, to the extent
applicable, Section 6.5.


35



--------------------------------------------------------------------------------





Section 8.4    Termination. The Company shall terminate when all of the assets
of the Company have been distributed in the manner provided for in this Article
VIII, and the existence of the Company shall have been terminated in the manner
required by the LLC Act. The Liquidator (or Members if necessary) shall take all
other actions as may be necessary to terminate the Company.
Section 8.5    Claims of the Members. Current Members and former Members shall
look solely to the Company’s assets for the return of their Capital
Contributions, and if the assets of the Company remaining after payment of or
due provision for all debts, liabilities and obligations of the Company are
insufficient to return such Capital Contributions, the Members and former
Members shall have no recourse against the Company or any other Member or former
Member.
ARTICLE IX
Transfer of Members’ Interests
Section 9.1    Restrictions on Transfer of Company Interests. (a) Except for
Permitted Transfers, no Member may, directly or indirectly, assign, sell,
exchange, transfer, pledge, hypothecate or otherwise dispose of all or any part
of its Interest (or permit any of the foregoing to occur), including any direct
or indirect interest (whether legal or beneficial) in such Member (any such
assignment, sale, exchange, transfer, pledge, hypothecation or other disposition
of an Interest or a direct or indirect interest in a Member being herein
collectively called a “Transfer”) to any Person without the prior approval of
the Manager; provided that, if such Transfer occurs following the death or
Disability of a Member that previously held such Interest, such consent shall
not be unreasonably withheld or delayed. In the event of a partial Transfer of
an Interest that is effectuated in accordance with the provisions hereof, such
Transferee shall, for the purposes of this Article IX, be treated, together with
the Member who transferred such Interest to the Transferee, as a single entity,
with such transferor Member having the authority to make elections and give
notices hereunder on behalf of such transferor Member and Transferee. Any such
partial Transferee will be bound by the elections made by such transferor
Member.
(b)    Upon any Transfer of a Member’s Interest in the Company in compliance
with this Article IX, the Person (the “Transferee”) to whom the Member’s
Interest was Transferred shall be admitted as a Member upon the Transferee’s
written acceptance and adoption of all of the terms and provisions of this
Agreement and delivery to the Manager by the transferring Member and its
Transferee of any other documents and instruments, including any legal opinions,
reasonably requested by the Manager. For all purposes hereof, any reference to a
Member shall be deemed to include any Transferee of such Member.
(c)    Without limiting the foregoing, no Transfer or substitution shall be
recognized if the Manager reasonably believes that such Transfer or substitution
would pose a material risk that the Company will be treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code and the
regulations promulgated thereunder.
Section 9.2    Other Transfer Provisions. (a) Any purported Transfer by a Member
of all or any part of its Interest in violation of this Article IX shall be null
and void and of no force or effect.


36



--------------------------------------------------------------------------------





(b)    Except as provided in this Article IX, no Member shall have the right to
withdraw from the Company prior to its termination and no additional Member may
be admitted to the Company unless approved by the Manager. In the event that a
Member purports to resign as a Member, such Member shall not be entitled to
receive any Distributions or fees and shall not otherwise be entitled to receive
value for or in respect of its Interest except as otherwise expressly provided
herein. Notwithstanding any provision of this Agreement to the contrary, a
Member may not Transfer all or any part of its Interest if the Manager
reasonably determines such Transfer would jeopardize the status of the Company
as a partnership for federal income tax purposes, or would violate, or would
cause the Company to violate, any applicable law or regulation, including any
applicable federal or state securities laws or any document or instrument
evidencing indebtedness of the Company secured by the Company Assets.
(c)    Concurrently with the admission of any substitute or additional Member in
accordance with this Agreement, the Members shall forthwith cause any necessary
papers to be filed and recorded and notice to be given wherever and to the
extent required showing the substitution of a Transferee as a substitute Member
in place of the Member Transferring its Interest, or the admission of an
additional Member, all at the expense, including payment of any professional and
filing fees incurred, of such substituted or additional Member. The admission of
any person as a substitute or additional Member shall be conditioned upon such
person or entity’s written acceptance and adoption of all the terms and
provisions of this Agreement.
(d)    If any Interest of a Member is Transferred during any accounting period
in compliance with the provisions of this Article IX, each item of income, gain,
loss, expense, deduction and credit and all other items attributable to such
Interest for such period shall be divided and allocated between the transferor
and the transferee by taking into account their varying Interests during such
period in accordance with Section 706(d) of the Code, using any conventions
permitted by law and selected by the Manager acting reasonably. All
Distributions on or before the date of such Transfer shall be made to the
transferor, and all Distributions thereafter shall be made to the transferee.
Solely for purposes of making such allocations and Distributions, the Company
shall recognize a Transfer on the date that the Manager receives notice of the
Transfer which complies with this Article IX from the Member Transferring its
Interest.
(e)    If a Member Transfers its Interest in accordance with this Agreement,
then, at the election of such Member, the Company will make a Section 754
election under the Code.
Section 9.3    Drag-Along Rights. (a) HC2 shall have the right to cause a
Drag-Along Sale pursuant to this Section 9.3 at any time. HC2 shall use
reasonable efforts to notify the other Members in writing not less than thirty
(30) days prior to the proposed consummation of a Drag-Along Sale. In the event
of any such Drag-Along Sale, each Member other than HC2 (i) will consent to and
raise no objections against a Drag-Along Sale or the process pursuant to which
the Drag-Along Sale was arranged, (ii) sell all or part of (as applicable) its
Interest pursuant to the terms and conditions of the Drag-Along Sale and (iii)
shall promptly take all actions reasonably necessary to effectuate such
Drag-Along Sale; provided that in the case of any Drag-Along Sale: (A) the terms
and conditions of the Drag-Along Sale provide that the purchase of the Interests
of each of the non-HC2 Members shall be upon terms and conditions not worse for
each


37



--------------------------------------------------------------------------------





such non-HC2 Member than the terms and conditions of the purchase of the
Interest of HC2; and (B) each non-HC2 Member shall not bear more than its
proportionate share of the aggregate liability of all Members (except as to
representations or warranties specific to a Member, such as title to a Member’s
Interest or authority to dispose of such Interest) in any Drag-Along Sale (and
in all events for no more than the consideration received by such Member in the
Drag-Along Sale).
(a)    Upon the completion of a Drag-Along Sale, the Members will be entitled to
receive all the amounts they would have received if the Company had sold all the
Company Assets for the purchase price of the Drag-Along Sale and the proceeds of
such sale were distributed in accordance with Section 8.3. Each Member will take
all necessary and desirable actions as directed by HC2 in connection with the
consummation of any Drag-Along Sale, including executing the applicable
agreements. Each Member shall bear its respective portion of all transactions
costs associated with such Drag-Along Sale in the ratio of their respective
distribution amounts; provided that, in the event such Drag-Along Sale is not
consummated, such costs shall be borne in their entirety by the Company.
Section 9.4    Tag-Along Rights.
(a)    Exercise of Right. If HC2 proposes to make a direct or indirect Transfer
of all or any of its Profit Units (together with any other Interest, if any,
Transferred by HC2 in the same transaction, the “Transferred Interest”) to an
unaffiliated third party (a “Tag-Along Transferee” and such transfer, an “HC2
Transfer”), HC2 shall deliver written notice (the “Proposed Transfer Notice”) to
each of DP and CEP not later than thirty (30) days prior to the consummation of
such HC2 Transfer. The Proposed Transfer Notice shall contain the material terms
and conditions, including price and form of consideration of the proposed HC2
Transfer, the identity of the prospective Tag-Along Transferee and the intended
date of the proposed HC2 Transfer. Each of DP and CEP shall have a right to
Transfer his or her Profit Units in such HC2 Transfer (a “Tag-Along Right”) as
set forth in this Section 9.4 and on the terms and conditions specified in the
Proposed Transfer Notice, which shall be at least as favorable to DP and CEP as
the terms and conditions applicable to HC2 with respect to its Profits Units.
Each of DP or CEP may elect to exercise his or her Tag-Along Right (each, a
“Participating Member”) by giving HC2 written notice to that effect within
fifteen (15) days after the delivery of the Proposed Transfer Notice (the
“Acceptance Notice”), and upon giving such notice such Participating Member
shall be deemed to have effectively elected to exercise his or her Tag-Along
Right (any such sale pursuant to this Section 9.4, a “Tag-Along Sale”).
(b)    Purchase and Sale Agreement. Each Participating Member and HC2 agree that
the terms and conditions of any proposed HC2 Transfer in accordance with this
Section 9.4 will be memorialized in, and governed by, a written purchase and
sale agreement with the prospective Tag-Along Transferee (the “Purchase and Sale
Agreement”) with customary terms and provisions for such a transaction
(including tag along), and each Participating Member and HC2 further covenant
and agree to enter into such Purchase and Sale Agreement as a condition
precedent to any sale or other transfer in accordance with this Section 9.4
(c)    Allocation of Sale. Each Participating Member may participate in such HC2
Transfer (and receive consideration in such HC2 Transfer in respect of such
participation)


38



--------------------------------------------------------------------------------





by selling up to a percentage of the Participating Member’s Profit Units equal
to the percentage of Profit Units being transferred by HC2 in such HC2 Transfer
(the “Maximum Pro Rata Portion”). To the extent any Participating Member
delivers an Acceptance Notice to HC2, HC2 shall cause the Tag-Along Transferee
to purchase from such Participating Member a portion of such Participating
Member’s Profit Units equal to the lesser of (i) such Participating Member’s
Maximum Pro Rata Portion and (ii) the portion of such Participating Member’s
Profit Units set forth in such Acceptance Notice (such lesser amount, the
“Tag-Along Interest”). Such purchase from such Participating Member shall be at
a purchase price equal to the portion of the Equity Value that would have been
distributed to such Participating Member, solely with respect to its Tag-Along
Interest, had the entire Equity Value of the Company been distributed pursuant
to Section 8.3(b). The “Equity Value” of the Company shall be an amount equal to
the aggregate amount that would have to be distributed pursuant to Section
8.3(b) to result in a distribution to HC2, solely with respect to the
Transferred Interest, equal to the purchase price to be paid by the Tag-Along
Transferee to HC2 for the Transferred Interest.
(d)    Purchase by HC2; Deliveries. Notwithstanding Section 9.4(b) above, if any
prospective Tag-Along Transferee or Transferees refuse(s) to purchase any
Tag-Along Interest from any Participating Member or Members, HC2 may not sell
its Profit Units to such prospective Tag-Along Transferee or Transferees unless
and until, simultaneously with such sale, HC2 purchases the Profit Units that
the Participating Members would otherwise be able to sell pursuant to their
Tag-Along Rights for the consideration provided in Section 9.4(c). Any such
Profit Units transferred to HC2 will be transferred against payment therefor by
HC2 of the consideration to which each Participating Member is entitled by
reason of its participation in such sale.
(e)    Further Assurances. The Participating Member shall take all actions which
HC2 deems reasonably necessary or desirable to consummate such Tag-Along Sale,
including (i) entering into agreements with third parties which may include
representations, indemnities, holdbacks and escrows; provided, that such
agreements are on terms substantially identical or more favorable to such
Participating Member than those agreed to by HC2; provided, further, that no
Participating Member shall be liable in respect of any indemnification
obligation pursuant to any Tag-Along Sale (1) to the extent relating to or in
respect of representations, warranties or covenants applicable solely to any
other Member or any other Person’s Interests or (2) in excess of the total
consideration (net of broker fees and other selling expenses) paid to such
Participating Member in such Tag-Along Sale (or, if lower, its pro rata share of
any “cap” on indemnification obligations of all Members generally in such
Tag-Along Sale); and (ii) using commercially reasonable efforts to obtain all
consents and approvals reasonably necessary or desirable to consummate such
transaction. Each of the Participating Members and HC2 shall pay its pro rata
share (based upon the portion of the proceeds from the Tag-Along Sale to which
each is entitled) of any reasonable transaction costs associated with the sale
other than the legal expenses and selling commissions of the other participants
in the Tag-Along Sale.
(f)    Additional Compliance. If any proposed HC2 Transfer is not consummated
within one hundred twenty (120) days after receipt of the Proposed Transfer
Notice by each of DP and CEP, HC2 may not sell all or any portion of its
Interest unless it first complies in full with each provision of this Section
9.4; provided, that in the event any regulatory approvals or clearances are
required to be obtained or waiting periods thereunder are required to


39



--------------------------------------------------------------------------------





elapse in connection with such HC2 Transfer, such time period shall be extended
until all such approvals and clearances have been obtained and such waiting
periods have elapsed. The exercise or election not to exercise any right by DP
or CEP hereunder shall not adversely affect his or her right to participate in
any other proposed HC2 Transfers subject to this Section 9.4.
ARTICLE X
Miscellaneous
Section 10.1    Representations and Covenants by the Members. Each Member
represents, warrants, covenants, acknowledges and agrees that:
(a)    It is either (i) a corporation, limited liability company or partnership,
as applicable, duly organized or formed and validly existing and in good
standing under the laws of the state of its organization or formation or (ii) an
individual; it has all requisite power and authority to enter into this
Agreement, to acquire and hold its Interest and to perform its obligations
hereunder; and the execution, delivery and performance of this Agreement has
been duly authorized.
(b)    This Agreement and all agreements, instruments and documents herein
provided to be executed or caused to be executed by it are duly authorized,
executed and delivered by and are and will be binding and enforceable against
it.
(c)    Neither (i) the execution and delivery of this Agreement and the
performance of its obligations hereunder nor (ii) the origination or acquisition
by the Company or any Subsidiary of any Company investment will conflict with,
result in a breach of or constitute a default (or any event that, with notice or
lapse of time, or both, would constitute a default) or result in the
acceleration of any obligation under any of the terms, conditions or provisions
of any other agreement or instrument to which it (or any of its Affiliates) is a
party or by which it (or any of its Affiliates) is bound or to which any of its
(or any of its Affiliate’s) property or assets are subject, conflict with or
violate any of the provisions of its organizational documents, or violate any
statute or any order, rule or regulation of any Governmental Entity, that would
materially and adversely affect the performance of its duties hereunder; such
Member has obtained any consent, approval, authorization or order of any court
or governmental agency or body required for the execution, delivery and
performance by such Member of its obligations hereunder.
(d)    There is no Proceeding pending or, to its knowledge, threatened against
it in any court or by or before any other Governmental Entity that would
prohibit its entry into or performance of this Agreement.
(e)    This Agreement is a binding agreement on the part of such Member
enforceable in accordance with its terms against such Member.
(f)    It has been advised to engage, and has engaged, its own counsel (whether
in-house or external) and any other advisors it deems necessary and appropriate.
By reason of its business or financial experience, or by reason of the business
or financial experience of its own attorneys, accountants and financial advisors
(which advisors, attorneys and accountants are not Affiliates of the Company or
any other Member), it is capable of evaluating the risks and merits


40



--------------------------------------------------------------------------------





of an investment in the Interest and of protecting its own interests in
connection with this investment. Nothing in this Agreement should or may be
construed to allow any Member to rely upon the advice of counsel acting for
another Member or to create an attorney-client relationship between a Member and
counsel for another Member.
(g)    (i) each Person owning a 10% or greater interest in such Member (A) is
not currently identified on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (or any other similar list maintained by the Office of Foreign
Assets Control pursuant to any authorizing statute, executive order or
regulation) and (B) is not a Person with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of U.S. law, regulation, or executive order of the President
of the United States, and (ii) such Member has implemented procedures, and will
consistently apply those procedures, to ensure the foregoing representations and
warranties remain true and correct at all times.
(h)    It shall comply with all requirements of law relating to money
laundering, anti-terrorism, trade embargos and economic sanctions, now or
hereafter in effect and shall immediately notify the other Members in writing if
it becomes aware that any of the foregoing representations, warranties or
covenants are no longer true or have been breached or if the Member has a
reasonable basis to believe that they may no longer be true or have been
breached.
Section 10.2    Arbitration. (a) Each of the Members agrees to arbitrate any
controversy or claim arising out of this Agreement or otherwise relating to the
Members’ Interests.
(a)    Any such controversy or claim shall be fully and finally resolved in
confidential, binding arbitration to the fullest extent permitted by law. Such
arbitration proceeding shall take place in the State of New York, City of New
York, before a panel of three arbitrators in accordance with the applicable
Rules of the American Arbitration Association (“AAA”) with substantial
experience in the business of the Company. The arbitrators may grant specific
performance in addition to monetary damages. The arbitrators shall not have the
authority to modify or change any of the terms of this Agreement.
Notwithstanding any provision of the Rules of the AAA to the contrary but
subject to Section 10.15, each Member shall each be responsible for paying its,
his, or hers attorney’s fees and costs in such arbitration to the fullest extent
permitted by law. The arbitrators’ award shall be final and binding upon the
parties.
(b)    If any portion of this arbitration provision is determined by a court of
competent jurisdiction to be unenforceable, such determination will not affect
the remainder of this arbitration provision. If, however, a court of competent
jurisdiction determines that a party’s claim is not arbitrable, then the parties
waive, to the fullest extent permitted by law, their right, if any, to a trial
by jury of any such claim arising out of or in connection with this Agreement or
each Member’s Interest.
Section 10.3    Equitable Relief. The Members hereby confirm that damages at law
may be an inadequate remedy for a breach or threatened breach of this Agreement
and agree that, in the event of a breach or threatened breach of any provision
hereof, the respective rights and obligations hereunder shall (in addition to
remedies at law) be enforceable by specific


41



--------------------------------------------------------------------------------





performance, injunction or other equitable remedy, but, nothing herein contained
is intended to, nor shall it, limit or affect any right or rights at law or by
statute or otherwise of a Member aggrieved as against the other for a breach or
threatened breach of any provision hereof, it being the intention of this
Section 10.3 to make clear the agreement of the Members that the respective
rights and obligations of the Members hereunder shall be enforceable in equity
as well as at law or otherwise and that the mention herein of any particular
remedy shall not preclude a Member from any other remedy it or he might have,
either in law or in equity.
Section 10.4    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. In particular, the Company
is formed pursuant to the LLC Act, and the rights and liabilities of the Members
shall be as provided therein, except as herein otherwise expressly provided.
Section 10.5    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors
and permitted assigns.
Section 10.6    Notices. Whenever notice is required or permitted by this
Agreement to be given, such notice shall be in writing and shall be given to any
Member or Manager at its address (including via electronic mail) or facsimile
number shown either in the Company’s books and records or on Schedule 3.1
hereto. Each such notice shall be effective (i) if given by facsimile or
electronic mail, upon transmission, (ii) if given by mail, on the 4th day after
deposit in the mails (certified or registered return receipt requested)
addressed as aforesaid, (iii) if given by overnight courier service, when
received and (iv) if given by any other means, when delivered to and receipted
for at the address of such Member or Manager specified as aforesaid.
Section 10.7    Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single instrument. In
addition, the parties may execute this Agreement by telecopy, other facsimile
machine, pdf or other electronic method and such signature shall be deemed an
original.
Section 10.8    Entire Agreement. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter hereof.
Section 10.9    Amendments. Any amendment or modification to this Agreement
shall be effective if and only if such amendment is evidenced by a written
instrument duly executed and delivered by HC2 and such other Member or Members,
if any, as required pursuant to Section 4.1, and shall be effective from and
after such execution and delivery.
Section 10.10    Waivers. No waiver of any breach of any term of this Agreement
shall be effective unless made in writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver of any breach of that
term or any other term of the same or different nature shall be construed as a
waiver of any subsequent breach of that term of the same or different nature.


42



--------------------------------------------------------------------------------





Section 10.11    Severability. It is the express intention of the parties that
the agreements contained herein shall have the widest application possible. If
any agreement contained herein is found by a court having jurisdiction to be
unreasonable in scope or character, the agreement shall not be rendered
unenforceable thereby, but rather the scope or character of such agreement shall
be deemed reduced or modified with retroactive effect to render such agreement
reasonable and such agreement shall be enforced as thus modified. If the court
having jurisdiction will not review the agreement, then the parties shall
mutually agree to revise the unenforceable provision to as close as permitted by
law to the provision declared unenforceable. The parties further agree that in
the event a court having jurisdiction determines, despite the express intent of
the parties, that any portion of any covenant or agreement contained herein is
not enforceable, the remaining provisions of this Agreement shall nonetheless
remain valid and enforceable.
Section 10.12    No Partition. The Members hereby waive any right of partition
they may have with respect to any assets of the Company, now existing or
hereafter acquired.
Section 10.13    Exhibits and Schedules. The Schedules and Exhibits attached
hereto are hereby incorporated herein and made a part of this Agreement.
Section 10.14    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 10.15    Cumulative Remedies; Prevailing Party. The rights and remedies
provided by this Agreement are cumulative and the use of any one right or remedy
by any party shall not preclude or waive its right to use any or all other
remedies. Said rights and remedies are given in addition to any other rights the
parties may have by law or otherwise. If any Member seeks judicial enforcement
of its rights under this Agreement, the prevailing party in any such action
shall be entitled to recover its costs incurred in such action, including
reasonable attorneys’ fees.
Section 10.16    Rules of Construction. Section titles are for descriptive
purposes only and shall not control or alter the meaning of this Agreement as
set forth in the text hereof. This Agreement is not subject to the principle of
construing its meaning against the party that drafted it, and each Member
acknowledges that it was represented by its own counsel in connection with its
negotiation and drafting. Wherever in this Agreement the Manager or any Member
is permitted or required to make a decision or determination (including any
direction, vote, election, action, consent or approval), (i) the Manager or
Member may make that decision or determination in its sole and absolute
discretion (except as otherwise expressly provided herein), and (ii) without
limiting the generality of the foregoing, in making such decision or
determination, the Manager or Member is entitled to consider, favor and further
only such interests and factors as it desires, including its own interests, and
has no duty or obligation to consider, favor or further any other interest of
the Company, any Subsidiary or any other Member.
Section 10.17    No Third Party Beneficiaries. No provision of this Agreement
(including any obligation of any Member to make Contributions) shall be
interpreted as bestowing any rights whatsoever upon any third party.


43



--------------------------------------------------------------------------------





Section 10.18    Time of the Essence. Time is of the essence as to the parties’
obligations under this Agreement.
[Remainder of Page Intentionally Left Blank]




44



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
MEMBERS:
 
 
 
HC2 Holdings 2, Inc.
 
 
 
By:
/s/ Michael Sena
 
 
Name:
Michael Sena
 
 
Title:
CFO





 
David Present
 
 
 
/s/ David Present
 
 





 
Cherine Eldumiati Plumaker
 
 
 
/s/ Cherine E. Plumaker
 
 








--------------------------------------------------------------------------------






Schedule 3.1

Members; Capital Contributions; Profit Units
Member
Capital
Contribution
Profit Units
HC2 Holdings 2, Inc.
$58,175,448.44
75
David Present
$0
15
Cherine Eldumiati Plumaker
$0
10
Total
$58,175,448.44
100











Schedule 3.1 – Page 1



--------------------------------------------------------------------------------








Schedule 4.5(c)

Initial Officers
Name
Title
1. David Present
President, Partner
2. Cherine Eldumiati Plumaker
Vice President, Partner



































    




Schedule 4.5(c) – Page 1

